


EXHIBIT 10.22

Exhibits Omitted

JLT 02/19/08

02/25/08

03/10/08

03/17/08

03/24/08

03/25/08

 

INDUSTRIAL/WAREHOUSE

LEASE AGREEMENT

 

 

 

OPUS NORTHWEST, L.L.C., AS LANDLORD,

 

AND

 

INSIGNIA SYSTEMS, INC., AS TENANT.

 

 

 

 

PARK WEST BUSINESS CENTER

BROOKLYN PARK, MINNESOTA

 



Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

DEFINITIONS

1

BASIC TERMS

1

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

4

 

1.1

Premises

4

 

1.2

Term, Delivery and Commencement

4

 

 

1.2.1

Commencement and Expiration of Term

4

 

 

1.2.2

Tender of Possession

4

 

 

1.2.3

Commencement Date Memorandum

4

 

 

1.2.4

Access Prior to Substantial Completion

4

ARTICLE 2

RENTAL AND OTHER PAYMENTS

5

 

2.1

Base Rent

5

 

2.2

Additional Rent

5

 

2.3

Delinquent Rental Payments

5

 

2.4

Independent Obligations

6

ARTICLE 3

PROPERTY EXPENSES

6

 

3.1

Payment of Property Expenses

6

 

3.2

Estimation of Tenant’s Share of Property Expenses

6

 

3.3

Payment of Estimated Tenant’s Share of Property Expenses

6

 

3.4

Confirmation of Tenant’s Share of Property Expenses

6

 

3.5

Tenant’s Inspection and Audit Rights

7

 

3.6

Adjustments

8

 

3.7

Personal Property Taxes

8

 

3.8

Landlord’s Right to Contest Property Taxes

8

 

3.9

Rent Tax

8

 

3.10

Management

8

ARTICLE 4

USE

8

 

4.1

Permitted Use

8

 

4.2

Acceptance of Premises

9

 

4.3

Increased Insurance

9

 

4.4

Laws/Property Rules

9

 

4.5

Common Area

9

ARTICLE 5

HAZARDOUS MATERIALS

10

 

5.1

Compliance with Hazardous Materials Laws

10

 

5.2

Notice of Actions

11

 

5.3

Disclosure and Warning Obligations

11

 

5.4

Indemnification by Tenant

11

 

5.5

Indemnification by Tenant

12

ARTICLE 6

SERVICES AND UTILITIES

12

ARTICLE 7

MAINTENANCE AND REPAIR

14

 

 

Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

 

--------------------------------------------------------------------------------




 

7.1

Landlord’s Obligations

14

 

7.2

Tenant’s Obligations

14

 

 

7.2.1

Maintenance of Premises

14

 

 

7.2.2

Tenant Damage

14

 

 

7.2.3

Alterations Required by Laws

15

 

 

7.2.4

Notice to Landlord

15

ARTICLE 8

CHANGES AND ALTERATIONS

15

 

8.1

Landlord Approval

15

 

8.2

Tenant’s Responsibility for Cost and Insurance

16

 

8.3

Construction Obligations and Ownership

17

 

8.4

Liens

17

 

8.5

Indemnification

17

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

17

 

9.1

Landlord’s Entry

17

 

9.2

Control of Property

18

 

9.3

Right to Cure

18

ARTICLE 10

INSURANCE

19

 

10.1

Tenant’s Insurance

19

 

 

10.1.1

Liability Insurance

19

 

 

10.1.2

Property Insurance

19

 

 

10.1.3

Other Insurance

19

 

10.2

Landlord’s Insurance Obligations

19

 

 

10.2.1

Property Insurance

19

 

 

10.2.2

Liability Insurance

20

 

10.3

Waivers and Releases of Claims and Subrogation

20

 

 

10.3.1

Tenant’s Waiver and Release

20

 

 

10.3.2

Landlord’s Waiver and Release

20

 

 

10.3.3

Limitation on Waivers of Claims

21

 

10.4

Tenant’s Failure to Insure

21

 

10.5

No Limitation

21

 

10.6

Tenant’s and Landlord’s Indemnification

21

ARTICLE 11

DAMAGE OR DESTRUCTION

22

 

11.1

Tenantable Within 150 Days

22

 

11.2

Not Tenantable Within 150 Days

23

 

11.3

Property Substantially Damaged

23

 

11.4

Insufficient Proceeds

23

 

11.5

Landlord’s Repair; Rent Abatement

23

 

11.6

Rent Abatement if Lease Terminates

24

 

11.7

Exclusive Casualty Remedy

24

 

11.8

Notice to Landlord

24

ARTICLE 12

EMINENT DOMAIN

24

 

12.1

Termination of Lease

24

 

12.2

Landlord’s Repair Obligations

25

 

 

Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

ii

 

--------------------------------------------------------------------------------




 

12.3

Tenant’s Participation

25

 

12.4

Exclusive Taking Remedy

25

ARTICLE 13

TRANSFERS

26

 

13.1

Restriction on Transfers

26

 

13.2

Costs

26

 

13.3

Landlord’s Consent Standards

26

 

13.4

Transfers to Affiliates

27

ARTICLE 14

DEFAULTS; REMEDIES

27

 

14.1

Events of Default

27

 

 

14.1.1

Failure to Pay Rent

27

 

 

14.1.2

Failure to Perform

27

 

 

14.1.3

Misrepresentation

28

 

 

14.1.4

Other Defaults

28

 

14.2

Remedies

28

 

 

14.2.1

Termination of Tenant’s Possession/Re-entry and Reletting Right

28

 

 

14.2.2

Termination of Lease

29

 

 

14.2.3

Present Worth of Rent

29

 

 

14.2.4

Other Remedies

30

 

14.3

Costs

30

 

14.4

Waiver and Release by Tenant

30

 

14.5

Landlord’s Default

30

 

14.6

No Waiver

31

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

31

 

15.1

Subordination

31

 

15.2

Attornment

32

 

15.3

Mortgagee Protection Clause

32

 

15.4

Estoppel Certificates

32

 

 

15.4.1

Contents

32

 

 

15.4.2

Failure to Deliver

33

ARTICLE 16

SURRENDER; HOLDING OVER

33

 

16.1

Surrender of Premises

33

 

16.2

Holding Over

34

ARTICLE 17

ADDITIONAL PROVISIONS

34

 

17.1

Initial Improvements

34

 

 

17.1.1

Landlord’s Improvements

34

 

 

17.1.2

Tenant Improvements

34

 

 

17.1.3

(Intentionally Deleted)

34

 

 

17.1.4

(Intentionally Deleted)

34

 

 

17.1.5

(Intentionally Deleted)

34

 

 

17.1.6

Construction Drawings and Specifications

34

 

 

17.1.7

Changes to Construction Drawings and Specifications

35

 

 

17.1.8

Tenant’s Representative

35

 

 

Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

iii

 

--------------------------------------------------------------------------------




 

 

17.1.9

Substantial Completion; Tenant Delay

35

 

 

17.1.10

Punch List

35

 

 

17.1.11

Construction Warranty

35

 

17.2

Security Deposit

36

ARTICLE 18

MISCELLANEOUS PROVISIONS

36

 

18.1

Notices

36

 

18.2

Transfer of Landlord’s Interest

36

 

18.3

Successors

37

 

18.4

Captions and Interpretation

37

 

18.5

Relationship of Parties

37

 

18.6

Entire Agreement; Amendment

37

 

18.7

Severability

37

 

18.8

Landlord’s Limited Liability

37

 

18.9

Survival

38

 

18.10

Attorneys’ Fees

38

 

18.11

Brokers

38

 

18.12

(Intentionally Omitted)

38

 

18.13

Governing Law

38

 

18.14

Time is of the Essence

38

 

18.15

Joint and Several Liability

38

 

18.16

No Accord and Satisfaction

39

 

18.17

Tenant’s Authority

39

 

18.18

Force Majeure

39

 

18.19

Management

39

 

18.20

Financial Statements

39

 

18.21

Quiet Enjoyment

40

 

18.22

No Recording

40

 

18.23

Outside Storage Prohibited

40

 

18.24

Construction of Lease and Terms

40

 

18.25

Exhibits

40

ARTICLE 19

SIGNAGE

41

ARTICLE 20

PARKING RIGHTS

41

ARTICLE 21

OPTION TO EXTEND

42

ARTICLE 22

ARBITRATION

43

ARTICLE 23

RIGHT OF FIRST OFFER

44

ARTICLE 24

TENANT’S EQUIPMENT

45

 




Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

iv

 

--------------------------------------------------------------------------------


(Exhibits omitted)

 

EXHIBITS

 

EXHIBIT “A”

Definitions

 

 

EXHIBIT “B”

Legal Description of the Land

 

 

EXHIBIT “C”

Floor Plan

 

 

EXHIBIT “D”

Commencement Date Memorandum

 

 

EXHIBIT “E”

Property Rules

 

 

EXHIBIT “F”

Tenant Sign Criteria

 

 

EXHIBIT “G”

Parking Areas

 

 

EXHIBIT “H”

List of Plans and Specifications for the Tenant Improvements

 

 

EXHIBIT “I”

Monument Sign Drawing

 

 

EXHIBIT “J”

Form Subordination, Non-Disturbance and Attornment Agreement

 

 






Industrial/Warehouse Lease Agreement

Opus Legal 1-31-01

v

 

--------------------------------------------------------------------------------


INDUSTRIAL/WAREHOUSE LEASE AGREEMENT

 

This Industrial/Warehouse Lease Agreement is made and entered into as of the
Effective Date by and between OPUS NORTHWEST, L.L.C., a Delaware limited
liability company, as Landlord, and INSIGNIA SYSTEMS, INC., a Minnesota
corporation, as Tenant.

DEFINITIONS

Capitalized terms used in this Lease have the meanings ascribed to them on the
attached EXHIBIT ”A.”

BASIC TERMS

The following Basic Terms are applied under and governed by the particular
section(s) in this Lease pertaining to the following information:

1.

Premises:       Approximately 40,781 rentable square feet located within the
Building as depicted on EXHIBIT “C.” The Premises is measured to the exterior of
exterior walls and to the middle of walls between the Premises and other tenant
space. The Building is located at 8701 Brooklyn Boulevard, Brooklyn Park,
Minnesota 55445. The Building contains approximately 104,004 rentable square
feet. The area upon which rental is calculated includes Tenant’s proportionate
share (198 square feet) of the common electrical room (508 total square feet) in
the Building and an agreed fifty percent (50%) (28 square feet) allocation of
the shared entry vestibule area.

2.

Lease Term: seven (7) years, seven (7) months

3.

Delivery Date: July 24, 2008

4.

Base Rent:

Months 1 -4:

 

Zero Dollars ($0.00) (Base Rent is abated for the first four months of the
term).

 

Months  5 – 16:

$437,172.32 per annum payable monthly, in advance, in equal monthly installments
of $36,431.03

Months 17 – 28:

$445,736.33 per annum payable monthly, in advance, in equal monthly installments
of $37,144.69

Months 29 – 40:

$454,708.15 per annum payable monthly, in advance, in equal monthly installments
of $37,892.35

 

 

1

 

--------------------------------------------------------------------------------


 

Months 41 – 52:

$464,087.78 per annum payable monthly, in advance, in equal monthly installments
of $38,673.98

Months 53 – 64:

$473,059.60 per annum payable monthly, in advance, in equal monthly installments
of $39,421.63

Months 65 – 76:

$482,847.04 per annum payable monthly, in advance, in equal monthly installments
of $40,237.25

Months 77 – 91:

$492,226.67 per annum payable monthly, in advance, in equal monthly installments
of $41,018.89

 

 

5.

Initial Tenant’s Share of
Property Expenses Percentage:

39.21% (subject to adjustment, if any, provided in Paragraph 1.1)

 

 

 

6.

Permitted Use:

Office, warehouse, and light manufacturing operations (all subject to applicable
law)

 

 

 

7.

Improvement Allowance:

(Not Applicable)

 

 

 

8.

Security Deposit:

$39,761.48

 

 

 

9.

Rent Payment Address:

Opus Northwest Management, L.L.C., as

 

 

property manager for Opus Northwest, L.L.C.

 

 

P.O. Box 263

 

 

Minneapolis, MN 55440-0263

 

 

Telephone: 952-656-4444

 

 

Facsimile: 952-656-4529

 

 

 

10.

Address of Landlord
for Notices:

Opus Northwest, L.L.C.

 

 

10350 Bren Road West

 

 

Minnetonka, MN 55343

 

 

Attn: Vice President

 

 

Telephone: 952-656-4444

 

 

Facsimile: 952-656-4529

 

 

 

 

With a copy to:

Opus Corporation

 

 

10350 Bren Road West

 

 

Minnetonka, MN 55343

 

 

Attn: Legal Department

 

 

Telephone: 952-656-4444

 

 

Facsimile: 952-656-4814

 



2

 

--------------------------------------------------------------------------------


 

 

With a copy to:

Property Manager at the address set forth above.

 

 

 

11.

Address of Tenant

 

 

for Notices:

Insignia Systems, Inc.

 

 

8799 Brooklyn Boulevard

 

 

Brooklyn Park, MN 55445

 

 

Attn: Chief Financial Officer

 

 

Telephone: 763-392-6200

 

 

Facsimile: 763-392-6222

 

 

 

 

With a copy to:

Best & Flanagan LLP

 

 

225 South Sixth Street, Suite 4000

 

 

Minneapolis, MN 55402

 

 

Attn: James C. Diracles

 

 

Telephone: 612-339-7121

 

 

Facsimile: 612-349-5897

 

 

 

12.

Broker(s):

Tenant’s Broker: Equity Transwestern (acting through Michael J. Salmen and Steve
Kellogg)

 

 

 

 

 

Landlord’s Broker: C.B. Richard Ellis (acting through James De Pietro and Rick
Graf)

 

 

 

13.

Project Manager:

Opus Northwest Management, LLC

 

 

 



 

 

 

 





3

 

--------------------------------------------------------------------------------




 

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

1.1 Premises. In consideration of the covenants and agreements set forth in this
Lease and other good and valuable consideration, Landlord leases the Premises to
Tenant and Tenant leases the Premises from Landlord, upon and subject to the
terms, covenants and conditions set forth in this Lease. This Lease does not
include any right to use of the roof of the Building.

 

1.2

Term, Delivery and Commencement.

1.2.1   Commencement and Expiration of Term. The Term of this Lease is the
period stated in the Basic Terms. The Term commences on the Commencement Date
and expires ninety-one (91) months thereafter on February 29, 2016.

1.2.2   Tender of Possession. Landlord will use commercially reasonable efforts
to achieve Substantial Completion and tender possession of the Premises to
Tenant on or before the Delivery Date. If Landlord is unable to achieve
Substantial Completion on or before the Delivery Date for any reason, this Lease
remains in full force and effect and Landlord is not liable to Tenant for any
resulting loss or damage except that, if Landlord does not achieve Substantial
Completion and does not deliver possession of the Premises to Tenant on or
before the date eight (8) days after the Delivery Date, Tenant will receive the
lesser of (a) two (2) days rent credit or (b) the daily holdover damages that
Tenant incurs because of such delay beyond the Delivery Date for each day of
such delay beyond the date eight (8) days after the Delivery Date.
Notwithstanding anything herein to the contrary, for purposes of the foregoing
sentence, the date eight (8) days after the Delivery Date shall be extended by
the number of days of delay in Substantial Completion and tender of possession
arising out of Force Majeure and/or Tenant Delay.

1.2.3   Commencement Date Memorandum. Promptly after the Commencement Date,
Landlord will deliver to Tenant the Commencement Date Memorandum with all blanks
properly completed. Within 10 days after receipt, Tenant will execute and
deliver the Commencement Date Memorandum to Landlord. If Tenant does not timely
execute and deliver to Landlord the Commencement Date Memorandum unmodified or
modified appropriately to make the statements therein true, Landlord and any
prospective purchaser or encumbrancer may conclusively rely on the information
contained in the unexecuted Commencement Date Memorandum Landlord delivered to
Tenant.

1.2.4   Access Prior to Substantial Completion. Landlord will allow Tenant
limited access to the Premises prior to Substantial Completion on June 23, 2008,
for partial occupancy if all governmental requirements for occupancy have been
met and to begin installing equipment, fixtures, and cabling and/or to properly
coordinate such work with the construction of the Tenant Improvements. Landlord
has

 

4

 

--------------------------------------------------------------------------------


no obligation to provide a certificate of occupancy until Substantial
Completion. Any such access will be subject to Landlord’s prior consent in each
instance, which consent will not be unreasonably withheld but may be conditioned
on Tenant’s work not interfering with the construction of Tenant Improvements or
causing a labor dispute. Any such use of the Premises is also subject to, and
Tenant must comply with and observe, all applicable Laws and all other terms and
conditions of this Lease provided that Tenant shall not be required to pay Rent
during such period. In no event may Tenant conduct business in the Premises
during such early access period unless an occupancy permit has been received
allowing same. All Tenant’s alterations shall be subject to the provisions of
Article 8 hereof.

ARTICLE 2

RENTAL AND OTHER PAYMENTS

2.1 Base Rent. Except for the first four months of the lease term, and except
that Base Rent for the fifth month of the lease term shall be payable at the
time of execution of this Lease, Tenant will pay Base Rent in monthly
installments to Landlord, in advance, without offset or deduction (except as
otherwise permitted in this Lease), commencing on the Rent Commencement Date and
continuing on the first day of each and every calendar month after the Rent
Commencement Date during the Term. Tenant will make all Base Rent payments to
Property Manager at the address specified in the Basic Terms or at such other
place or in such other manner as Landlord may from time to time designate in
writing. Tenant will make all Base Rent payments without Landlord’s previous
demand, invoice or notice for payment. Landlord and Tenant will prorate, on a
per diem basis, Base Rent for any partial month within the Term.

2.2 Additional Rent. Article 3 of this Lease requires Tenant to pay Tenant’s
Share of Property Expenses as Additional Rent pursuant to estimates Landlord
delivers to Tenant. Tenant will make all such payments in accordance with
Section 3.3 without deduction or offset and without Landlord’s previous demand,
invoice or notice for payment. Tenant will pay all other Additional Rent
described in this Lease within 20 days after receiving Landlord’s invoice for
such Additional Rent. Tenant will make all Additional Rent payments to the same
location and, except as described in the previous sentence, in the same manner
as Tenant’s Base Rent payments.

2.3 Delinquent Rental Payments. If Tenant does not pay any installment of Base
Rent or any Additional Rent within five (5) days after the due date, Tenant will
also pay Landlord a Late Charge. Further, if Tenant does not pay any installment
of Base Rent or any Additional Rent when the payment is due, Tenant will pay
Landlord interest on the delinquent payment calculated at the Maximum Rate from
the date when the payment is due through the date the payment is made. The
parties agree that such amounts represent a fair and reasonable estimate of the
damages Landlord will incur by reason of such late payment. Such charges will be
considered Additional Rent and Landlord’s right to such compensation for the
delinquency is in addition to all of Landlord’s rights and remedies under this
Lease, at law or in equity. Anything herein to the contrary notwithstanding, the
first $100.00 of interest accruing in each calendar year under this Paragraph
2.3 shall be abated.

 

5

 

--------------------------------------------------------------------------------


2.4 Independent Obligations. Notwithstanding any contrary term or provision of
this Lease, Tenant’s covenant and obligation to pay Rent is independent from any
of Landlord’s covenants, obligations, warranties or representations in this
Lease.

ARTICLE 3

PROPERTY EXPENSES

3.1 Payment of Property Expenses. Tenant will pay, as Additional Rent and in the
manner this Article 3 describes, Tenant’s Share of Property Expenses for each
calendar year of the Term. Landlord will prorate Tenant’s Share of Property
Expenses for the calendar year in which this Lease commences or terminates as of
the Rent Commencement Date or termination date, as applicable, on a per diem
basis based on the number of days of the Term within such full or partial
calendar year.

3.2 Estimation of Tenant’s Share of Property Expenses. Landlord will deliver to
Tenant a written estimate of the following for each calendar year of the Term:
(a) Property Expenses, (b) Tenant’s Share of Property Expenses and (c) the
annual and monthly Additional Rent attributable to Tenant’s Share of Property
Expenses. Landlord may re-estimate Property Expenses from time to time during
the Term. In such event, Landlord will re-estimate the monthly Additional Rent
attributable to Tenant’s Share of Property Expenses to an amount sufficient for
Tenant to pay the re-estimated monthly amount over the balance of the calendar
year. Landlord will notify Tenant of the re-estimate and Tenant will pay the
re-estimated amount in the manner provided in the last sentence of Section 3.3.

3.3 Payment of Estimated Tenant’s Share of Property Expenses. Tenant will pay
the amount Landlord estimates as Tenant’s Share of Property Expenses under
Section 3.2 in equal monthly installments, in advance, commencing on the Rent
Commencement Date and thereafter on the first day of each and every calendar
month during the Term. Partial months shall be appropriately prorated. If
Landlord has not delivered the estimates to Tenant by the first day of January
of the applicable calendar year, Tenant will continue paying Tenant’s Share of
Property Expenses based on Landlord’s estimates for the previous calendar year.
When Tenant receives Landlord’s estimates for the current calendar year, Tenant
will pay the estimated amount for such calendar year (less amounts Tenant paid
to Landlord in accordance with the immediately preceding sentence) in equal
monthly installments over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year.

3.4 Confirmation of Tenant’s Share of Property Expenses. Within 120 days after
the end of each calendar year within the Term, Landlord will determine the
actual amount of Tenant’s Share of Property Expenses for the expired calendar
year and deliver to Tenant a written statement of such amount. If Tenant paid
less than the amount of Tenant’s Share of Property Expenses specified in the
statement, Tenant will pay the difference to Landlord as Additional Rent in the
manner described in Section 2.2. If Tenant paid more than the amount of Tenant’s
Share of Property Expenses specified in the statement, Landlord will, at
Landlord’s option, either (a) refund the

 

6

 

--------------------------------------------------------------------------------


excess amount to Tenant if such amount is more than one month’s Base Rent, or
(b) if such amount is equal to or less than one month’s Base Rent, credit the
excess amount against Tenant’s next due monthly installment or installments of
Base Rent. If the Term has expired or has been terminated, Tenant shall pay the
balance due to Landlord or, alternatively, Landlord shall refund the surplus to
Tenant, whichever the case may be, within 30 days after Tenant’s receipt of
Landlord’s Property Expense statement. If Landlord is delayed in delivering such
statement to Tenant, such delay does not constitute Landlord’s waiver of
Landlord’s rights under this section; provided, however, that in no event shall
Tenant be responsible to Landlord under this Paragraph 3.4 for any item which is
first invoiced by Landlord more than one(1) year after the date such item is
incurred by Landlord.

3.5 Tenant’s Inspection and Audit Rights. Landlord shall keep and maintain
reasonably complete, legible and accurate records of the Property Expenses for a
period of three (3) years from the date such Property Expenses are incurred. If
Tenant desires to audit Landlord’s determination of the actual amount of
Tenant’s Share of Property Expenses for any calendar year, Tenant must deliver
to Landlord written notice of Tenant’s election to audit within 180 days after
Landlord’s delivery of the statement of such amount under Section 3.4. If such
notice is timely delivered, then Tenant (but not any subtenant) or its
representatives may audit Landlord’s records relating to such amounts. Such
audit will take place during regular business hours at a time and place
reasonably acceptable to Landlord (which may be the location where Landlord or
Property Manager maintains the applicable records). Tenant’s election to audit
Landlord’s determination of Tenant’s Share of Property Expenses is deemed
withdrawn unless Tenant completes and delivers the audit report to Landlord
within 90 days after the date Tenant delivers its notice of election to audit to
Landlord under this section. If the audit report shows that the amount Landlord
charged Tenant for Tenant’s Share of Property Expenses was greater than the
amount this Article 3 obligates Tenant to pay, unless Landlord reasonably
contests the audit, Landlord will refund the excess amount to Tenant, together
with interest on the excess amount (computed at 10% per annum from the date
Tenant delivers its dispute notice to Landlord) within 30 days after Landlord
receives a copy of the audit report. If the amount charged pursuant to
Landlord’s annual statement exceeds the final amount actually payable by more
than 3%, Landlord will pay the cost of Tenant’s audit not to exceed $2,500. If
the audit report shows that the amount Landlord charged Tenant for Tenant’s
Share of Property Expenses was less than the amount this Article 3 obligates
Tenant to pay, Tenant will pay to Landlord, as Additional Rent, the difference
between the amount Tenant paid and the amount determined in the audit. Pending
resolution of any audit under this section, Tenant will continue to pay to
Landlord all estimated amounts of Tenant’s Share of Property Expenses in
accordance with Section 3.3. Except for disclosures required by law, Tenant must
keep all information it obtains in any audit confidential and may only use such
information for the limited purpose this section describes and for Tenant’s own
account. If Landlord desires to contest such audit results, Landlord may do so
by submitting the results of the audit to arbitration with an arbitrator jointly
appointed and compensated (50% each) by Landlord and by Tenant. The decision of
the arbitrator shall be binding on the parties.

 

7

 

--------------------------------------------------------------------------------


3.6 Adjustments. If all of the rentable area of the Building is not occupied at
all times during any calendar year pursuant to leases under which the terms and
rents have commenced for such calendar year or if the Building has not commenced
business operations, Landlord will reasonably and equitably adjust its
computation of Property Expenses for that calendar year to include all
components of Property Expenses that vary based on occupancy or lack of
operation (for example, management fees) in an amount equal to Landlord’s
reasonable estimate of the amount Landlord would have paid for such components
of Property Expenses had all of the rentable area of the Building been so
occupied at all times during such calendar year assuming an average rental rate
equal to the average rate under existing leases.

3.7 Personal Property Taxes. Tenant will pay, prior to delinquency, all taxes
charged against Tenant’s Personal Property. Tenant will use all reasonable
efforts to have Tenant’s Personal Property taxed separately from the Property.
If any of Tenant’s Personal Property is taxed with the Property, Tenant will pay
the taxes attributable to Tenant’s Personal Property to Landlord as Additional
Rent.

3.8 Landlord’s Right to Contest Property Taxes. Landlord may, but is not
obligated to, contest the amount or validity, in whole or in part, of any
Property Taxes. If Property Taxes are reduced (or if a proposed increase is
avoided or reduced) because Property Taxes are contested, Landlord may include
in its computation of Property Taxes the reasonable costs and expenses incurred
in connection with such contest, including without limitation reasonable
attorney’s fees, up to the amount of any Property Tax reduction obtained in
connection with the contest or any Property Tax increase avoided or reduced in
connection with the contest, as the case may be. Tenant may not contest Property
Taxes. Tenant shall be credited with its equitable share of any refund of
Property Taxes, using the Tenant’s Share of Property Expenses Percentage, to the
extent paid by Tenant and, if applicable, such refund shall be made to Tenant
after the term of this Lease.

3.9  Rent Tax. Upon enactment of state or federal or local law requiring payment
of a Rent Tax, Tenant will pay to Landlord all Rent Tax due in connection with
this Lease or the payment of Rent hereunder, which Rent Tax will be paid by
Tenant to Landlord concurrently with each payment of Rent made by Tenant to
Landlord under this Lease.

3.10  Management. Landlord will use reasonable commercial effort to cause the
Property to be managed in an efficient and prudent manner.

ARTICLE 4

USE

4.1 Permitted Use. Tenant will use the Premises only for the permitted use
specified in the Basic Terms and may not use the Premises for any other
purposes. Tenant will not use the Property or permit the Premises to be used in
violation of any Laws or in any manner that would (a) violate any certificate of
occupancy affecting the Property; (b) make void or voidable any insurance now or
after the Effective Date in

 

8

 

--------------------------------------------------------------------------------


force with respect to the Property; (c) cause injury or damage to the Property
or to the person or property of any other tenant on the Property; (d) cause
substantial diminution in the value or usefulness to Landlord of all or any part
of the Property reasonable wear and tear and damage from casualty excepted; or
(e) constitute a public or private nuisance or waste. Tenant will obtain and
maintain, at Tenant’s sole cost and expense, all permits and approvals required
under the Laws for Tenant’s use of the Premises. Tenant shall have exclusive use
of the trash enclosure immediately outside the Premises which is to be
constructed as part of the Tenant’s Improvements.

4.2 Limitation on Representations and Warranties. Except as otherwise provided
in this Lease, Tenant acknowledges that neither Landlord nor any agent,
contractor or employee of Landlord has made any representation or warranty of
any kind with respect to the Premises, the Building or the Property,
specifically including, but not limited to, any representation or warranty of
suitability or fitness of the Premises, Building or the Property for any
particular purpose.

4.3 Increased Insurance. Tenant will not do or permit to be done on the Premises
and/or the Property anything that will (a) increase the premium of any insurance
policy Landlord carries covering the Premises or the Property; (b) cause a
cancellation of or be in conflict with any such insurance policy; (c) result in
any insurance company’s refusal to issue or continue any such insurance in
amounts reasonably satisfactory to Landlord; or (d) subject Landlord to any
liability or responsibility for injury to any person or property by reason of
Tenant’s operations in the Premises or use of the Property. Tenant, at Tenant’s
sole cost and expense, will comply with all rules, orders, regulations and
requirements of its insurers. Tenant will reimburse Landlord, as Additional
Rent, for any additional premium charges for such policy or policies resulting
from Tenant’s failure to comply with the provisions of this section.

4.4 Laws/Property Rules. This Lease is subject and subordinate to all Laws. A
copy of the current Property Rules is attached to this Lease as EXHIBIT “E.”
Upon not less than 30 days prior written notice to Tenant, Landlord may revise
the Property Rules from time to time in Landlord’s reasonable discretion
provided such Property Rules shall not be enforced more rigorously against
Tenant than against other tenants. Revised Property Rules will not materially
adversely affect rights granted to Tenant in this Lease.

4.5 Common Area. Subject to the express provisions of this Lease related to
parking, Landlord grants Tenant the non-exclusive right, together with all other
occupants of the Property and their agents, employees and invitees, to use the
Common Area during the Term for the purposes intended, subject to all Laws.
Subject to the express provisions of this Lease related to parking, Landlord
may, at Landlord’s sole and exclusive discretion, make changes to the Common
Area so long as such changes do not materially and adversely impact access to
the Premises or the parking rights granted herein. Landlord’s rights regarding
the Common Area include, but are not limited to, the right to (a) restrain
unauthorized persons from using the Common Area; (b) temporarily close any
portion of the Common Area (i) for repairs,

 

9

 

--------------------------------------------------------------------------------


improvements or Alterations, (ii) to discourage unauthorized use, (iii) to
prevent dedication or prescriptive rights, or (iv) for any other reason Landlord
deems sufficient in Landlord’s reasonable judgment; (c) change the shape and
size of the Common Area; (d) add, eliminate or change the location of any
improvements located in the Common Area and construct buildings or other
structures in the Common Area; and (e) impose and revise Property Rules
concerning use of the Common Area, including without limitation any parking
facilities comprising a portion of the Common Area. Except for the provisions
herein relating to Property Expenses and subject to the provisions of Article
20, in no event shall Landlord charge either Tenant or its customers, guests,
invitees, licensees, permitted subtenants, employees, suppliers or agents for
parking.

ARTICLE 5

HAZARDOUS MATERIALS

5.1 Compliance with Hazardous Materials Laws. Tenant will not cause any
Hazardous Materials to be brought upon, kept or used on the Property in a manner
or for a purpose prohibited by or that could result in liability to Landlord
under any Hazardous Materials Law. Tenant, at its sole cost and expense, will
comply with all Hazardous Materials Laws. On or before the expiration or earlier
termination of this Lease, Tenant, at its sole cost and expense, will completely
remove from the Property (regardless of whether any Hazardous Materials Law
requires removal), in compliance with all Hazardous Materials Laws, all
Hazardous Materials Tenant causes to be present in, on, under or about the
Property. Upon Landlord’s written request, Tenant will promptly deliver to
Landlord documentation acceptable to Landlord disclosing the nature and quantity
of any Hazardous Materials brought upon, kept or used on the Property by or at
the direction of Tenant or its agents, employees, or contractors, and evidencing
the legal and proper handling, storage and disposal of all Hazardous Materials
kept at or removed or to be removed from the Premises and/or the Property. All
such documentation will list Tenant or its agent as the responsible party and
will not attribute responsibility for any such Hazardous Materials to Landlord
or Property Manager. Landlord represents and warrants that as of the date hereof
Landlord has no actual knowledge of any Hazardous Materials on the Property or
Premises which are required by applicable law to be remediated. Further,
Landlord represents to Tenant, as follows, as of the date hereof:

(a)    To Landlord’s actual knowledge, any handling, transportation, storage,
treatment or usage of Hazardous Materials that has occurred on the Premises
prior to the date of this Lease has been in compliance with all Hazardous
Materials Laws and no Release of Hazardous Materials in violation of law has
occurred on the Premises prior to the date of this Lease. To Landlord’s
knowledge, no Hazardous Materials on the Property or Premises are required by
applicable law to be remediated.

(b)    To Landlord’s actual knowledge, there are no underground storage tanks
(including, but not limited to, underground storage tanks for the storage of
petroleum or petroleum products) at the Premises.

 

10

 

--------------------------------------------------------------------------------


When any representation herein is to Landlord’s actual knowledge, such
representation is limited to the actual knowledge of Tom Shaver and Tony Phelps.
Further, any representation made in this Paragraph 5.1 is subject to matters
described in that certain Phase I Environmental Report prepared by Landmark
Environmental, LLC dated February 28, 2007, and in documents referred to
therein.

5.2 Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Tenant or the Property that result from or in any
way relate to Tenant’s use of the Property immediately after receiving notice of
the same: (a) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened under any Hazardous
Materials Law; (b) any Claims made or threatened by any person relating to
damage, contribution, liability, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Material; and (c) any
reports, records, letters of inquiry and responses, manifests or other documents
made by any person, including Tenant, to or from any environmental agency
relating to any Hazardous Material, including any complaints, notices, warnings
or asserted violations. Tenant will also deliver to Landlord, as promptly as
possible and in any event within five Business Days after Tenant first receives
or sends the same, copies of all Claims, reports, complaints, notices, warnings
or asserted violations relating in any way to the Premises or Tenant’s use of
the Premises and/or the Property. Tenant will not take any remedial action in
response to the presence of any Hazardous Materials in on, under or about the
Property, nor enter into any settlement agreement, consent decree or other
compromise with respect to any Claims relating to or in any way connected with
Hazardous Materials in, on, under or about the Property, without first notifying
Landlord of Tenant’s intention to do so and affording Landlord reasonable
opportunity to investigate, appear, intervene and otherwise assert and protect
Landlord’s interest in the Property.

5.3 Disclosure and Warning Obligations. Tenant acknowledges and agrees that all
reporting and warning obligations required under Hazardous Materials Laws
arising from Tenant’s use or occupancy of the Premises or Property are Tenant’s
sole responsibility, regardless of whether the Hazardous Materials Laws require
Landlord to report or warn.

5.4 Indemnification by Tenant. Tenant will indemnify, protect, defend (with
counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties from and against any and all Claims whatsoever to the extent arising or
resulting, in whole or in part, directly or indirectly, from the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under, upon or from the Property (including water tables and
atmosphere) to the extent caused by and arising from Tenant’s wrongful act or
from Tenant’s use or occupancy of the Premises or Property. Tenant’s obligations
under this section include, without limitation and whether foreseeable or
unforeseeable, (a) the costs of any required or necessary repair, compliance,
investigations, clean-up, monitoring response, detoxification or decontamination
of the Property; (b) the costs of implementing any closure, remediation or other
required action in connection therewith as stated above; (c) the costs arising
out of any loss of use and any diminution in value of the Property and adjacent
and

 

11

 

--------------------------------------------------------------------------------


nearby properties including groundwater; and (d) consultants’ fees, experts’
fees and response costs. The obligations of Tenant under this Article survive
the expiration or earlier termination of this Lease.

5.5 Indemnification by Landlord. Landlord will indemnify, protect, defend (with
counsel reasonably acceptable to Tenant) and hold harmless the Tenant Parties
from and against any and all Claims whatsoever to the extent arising or
resulting, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of Hazardous Materials in, on,
under, upon or from the Property (including water tables and atmosphere) to the
extent caused by and arising from Landlord’s wrongful act. Landlord shall also
perform and pay (without reimbursement by Tenant except as to normal Operating
Expenses such as expenses to dispose of fluorescent lights) the costs of any
required or necessary repair, compliance, investigations, clean-up, monitoring
response, detoxification or decontamination of the Property and the costs of
implementing any closure, remediation or other required action in connection
therewith as stated above, all only to the extent state or federal governmental
agencies require Landlord itself to perform the applicable clean-up or response
action. The obligations of Landlord under this Article survive the expiration or
earlier termination of this Lease.

ARTICLE 6

SERVICES AND UTILITIES

Tenant is solely responsible for contracting for utility services from utility
suppliers such as gas, electricity, and telephone services in connection with
Tenant’s use and occupancy of the Premises. Except as hereafter provided, Tenant
is also solely responsible for paying directly to the applicable service or
utility companies, prior to delinquency, all charges of every nature, kind or
description for services and utilities furnished to the Premises as contracted
for by Tenant or chargeable against the Premises (including, without limitation,
charges imposed by any utility or service company as a condition precedent to
furnishing or continuing to furnish utilities or services to the Premises)
including all charges for heat, gas, light, garbage, trash and rubbish removal,
electricity, telecommunications, cable, steam, power, or other public or private
utilities and services and any charges or fees for present or future water or
sewer capacity to serve the Premises (excluding SAC and WAC for a 30% office
fit-up of the Premises but including SAC and WAC, not to exceed $10,500.00 as to
the initial Tenant’s Improvements, for fit-up in excess of 30% for the
Premises), any charges for the underground installation of gas or other
utilities or services, and other charges relating to the extension of or change
in the facilities necessary to provide the Premises with above standard
utilities and services. Water and sanitary sewer service shall be provided by
Landlord and commercially reasonable charges for same shall be “Operating
Expenses.” If Tenant uses a disproportionate amount of water/sewer, Landlord may
make an equitable allocation of charges for same and Tenant will pay its
equitable amount as reasonably determined by Landlord. No interruption in, or
temporary stoppage of, any utility or service to the Premises is to be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, nor does
any interruption or stoppage relieve

 

12

 

--------------------------------------------------------------------------------


Tenant from any obligations under this Lease, render Landlord liable for damages
or entitle Tenant to any Rent abatement except as set forth below.

Anything in this Lease to the contrary notwithstanding, in the event Landlord is
unable to provide any of the utility services required to be maintained by
Landlord pursuant to this Lease, and in the event such inability renders the
whole or a portion of the Premises untenantable, inaccessible or unsuitable for
the purposes intended hereunder for a period of two (2) consecutive days after
receipt by Landlord of notice of untenantability, inaccessibility or
unsuitability from Tenant, rent for the portion of the Premises rendered
untenantable, inaccessible or unsuitable for the purposes intended hereunder
shall abate pro rata from and after such second consecutive day until the
services are restored to such a condition that the portion of the Premises
affected is again rendered tenantable, accessible and suitable. Anything herein
to the contrary notwithstanding, there shall be no such abatement of rent if the
Landlord’s inability to provide such services is caused by misuse or neglect of
Tenant or by inability of energy suppliers which is generally applicable in the
vicinity of the Premises.

All electricity and gas used in the Premises and for heat, light and power for
the Premises shall be separately metered and paid for directly by Tenant upon
receipt of invoice. Cost of the acquisition and installation of separate meters
is to be a part of the Tenant’s Improvements. In addition, and in addition to
costs of Tenant’s Improvements, Tenant shall be responsible for additional SAC
or WAC charges, not to exceed $10,500.00 as to the initial Tenant’s
Improvements, payable in connection with Tenant’s fit-up over and above amounts
heretofore paid by Landlord for 30% office fit-up for the Premises. Further, the
cost of all electricity and gas used in all rentable areas of the Building shall
not be included in “Operating Expenses”; provided, however, the cost of all
other electricity and gas, including, but not limited to, electricity for common
building systems, common building equipment and lighting for common areas, shall
be included in “Operating Expenses.” Tenant agrees to refrain from overloading
the electrical system designed for the Premises. All electric lighting bulbs and
tubes and all ballasts and starters within the Premises shall be replaced by
Tenant at the expense of Tenant.

Notwithstanding the foregoing, in the event that a utility to be separately
metered is actually metered over an area other than only the Premises, Landlord
shall make an appropriate equitable adjustment and Tenant shall pay its share as
so equitably and reasonably determined by Landlord. Should any such allocation
be or become unfair or unreasonable to Landlord or Tenant by reason of part of
the Building which is served by said utility meter being or becoming vacant or
by reason of disproportionate use by the applicable tenants or the fact that
part of the Building which is served by such meter is being utilized at other
than normal business hours or otherwise, Landlord shall reasonably apportion
such utility charges to Tenant and to other areas of the Building served through
such meter, which apportionment shall then become the basis for charges to be
paid by Tenant.

 


13

 

--------------------------------------------------------------------------------


ARTICLE 7

MAINTENANCE AND REPAIR

7.1 Landlord’s Obligations. Landlord will keep and maintain in good order,
condition and repair (and replace as reasonably necessary), reasonable wear and
tear excepted, the (a) exterior surfaces of the exterior walls (excluding
windows and plate glass) and roof of the Building, (b) structural integrity of
the footings, columns, foundation, exterior walls and roof of the Building, and
(c) Common Area. Landlord will also perform any repairs or replacements to the
Premises or Property necessitated by Casualty, subject to the provisions of
Article 11 (Damage and Destruction), and necessitated by a Taking, subject to
Article 12 (Eminent Domain). Except in the event of Landlord’s intentional
damage to property, and subject to the provisions of Article 11 and Article 12,
neither Base Rent nor Additional Rent will be reduced, nor will Landlord be
liable, for loss or injury to or interference with Tenant’s property, profits or
business arising from or in connection with Landlord’s performance of its
obligations under this Section 7.1.

7.2 Tenant’s Obligations.

7.2.1   Maintenance of Premises. Except for Landlord’s obligations described in
Section 7.1, Tenant, at its sole cost and expense, will keep and maintain the
Premises in good, clean, sanitary, neat and fully operative condition and
repair, reasonable wear and tear, and Casualty and Taking excepted. Tenant’s
obligations under this section include, without limitation, maintenance and
repair (including replacements) of all: (a) non-structural interior portions,
systems and equipment; (b) interior surfaces of exterior walls; (c) interior
moldings, partitions and ceilings; (d) slabs, floors and structural columns
(except to the extent not caused by Tenant or its agents, employees, or
contractors); (e) windows, plate glass, and doors; and (f) electrical, lighting,
mechanical, plumbing, heating and air conditioning systems, facilities, fixtures
and components exclusively serving the Premises. Any repairs or replacements
performed by Tenant must be at least equal in quality and workmanship to the
original work and be in accordance with all Laws. Tenant will at all times and
at Tenant’s sole cost and expense keep a preventative maintenance and repair
contract in force and effect for the heating, air conditioning and ventilation
system exclusively serving the Premises. Such contract (including, without
limitation, the schedule and scope of services provided and the identity and
capabilities of the contractor) must be acceptable to Landlord in Landlord’s
reasonable discretion. Tenant will not commit any nuisance or waste in, on or
about the Premises or the Property.

7.2.2   Tenant Damage. Except to the extent claims for damages to Landlord’s
property have been released, if any Tenant Damage occurs Landlord may, at
Landlord’s option and in Landlord’s sole discretion, require Tenant to (a) pay
to or reimburse Landlord for the actual reasonable cost of any repairs or
replacements necessitated by such Tenant Damage which are performed by Landlord,
and/or (b) perform, at Tenant’s sole cost and expense, any repairs or
replacements necessitated by such Tenant Damage which are not performed by
Landlord. Except to the extent claims for damages to Landlord’s property have
been released, Tenant is liable to

 

14

 

--------------------------------------------------------------------------------


Landlord for all Claims arising from Tenant Damage. “Tenant Damage” means any
loss, destruction or damage not insured under Landlord’s insurance policies to
the Premises, Property or Landlord’s Personal Property caused by (a) any misuse,
abuse, neglect, improper maintenance, or unauthorized modifications or
Alterations caused or permitted by Tenant; (b) any negligent, careless, reckless
or intentionally wrongful acts, omissions or conduct of Tenant; or (c) any waste
or excessive or unreasonable wear and tear caused or permitted by Tenant.

7.2.3   Alterations Required by Laws. Except to the extent required herein to be
performed by Tenant, Landlord shall comply (at its sole cost and expenses,
except to the extent that the same is an Operating Expense) with all Laws
applicable to Landlord, the Building and the Common Area. If any governmental
authority requires any Alteration to the Property or the Premises as a result of
Tenant’s particular use of the Premises or as a result of any Alteration to the
Premises made by or on behalf of Tenant or if Tenant’s particular use of the
Premises subjects Landlord or the Property to any obligation under any Laws,
Tenant will pay the cost of all such Alterations or the cost of compliance, as
the case may be. If any such Alterations are Structural Alterations, at Tenant’s
sole cost and expense, Landlord will make the Structural Alterations, provided
that Landlord may first require Tenant to deposit with Landlord an amount
sufficient to pay the cost of the Structural Alterations (including, without
limitation, reasonable overhead and administrative costs). If the Alterations
are not Structural Alterations, Tenant will make the Alterations at Tenant’s
sole cost and expense in accordance with Article 8.

7.2.4   Notice to Landlord. If Tenant believes any maintenance or repair
Landlord is obligated under Section 7.1 to perform is needed at the Property,
Tenant will promptly provide written notice to Landlord specifying in detail the
nature and extent of any condition requiring maintenance or repair. Landlord
will not be deemed to have failed to perform its obligations under Section 7.1
with respect to any maintenance or repair unless Tenant has provided such timely
written notice and Landlord has had a commercially reasonable time within which
to respond to such notice and effect the needed maintenance or repair.
Notwithstanding the foregoing, Tenant may provide verbal notice in the Event of
Emergency.

ARTICLE 8

CHANGES AND ALTERATIONS

8.1 Landlord Approval. Tenant will not make any Structural Alterations. Without
limitation to the foregoing, Tenant will not make any other Alterations which
cost more than $25,000 in any calendar year or which modify the structural,
mechanical, electrical, or fire protection sprinkler systems of the Building
without Landlord’s prior written consent, which consent Landlord will not
unreasonably withhold or delay. Along with any request for Landlord’s consent,
Tenant will deliver to Landlord plans and specifications for the Alterations and
names and addresses of all prospective contractors for the Alterations. If
Landlord approves the proposed Alterations, Tenant will, before commencing the
Alterations or delivering (or accepting delivery of) any materials to be used in
connection with the Alterations, deliver to Landlord copies of all

 

15

 

--------------------------------------------------------------------------------


contracts, certificates of insurance and certified copies of all endorsements
for the insurance required by Section 8.2, copies of any contractor safety
programs, copies of all necessary permits and licenses and such other
information relating to the Alterations as Landlord reasonably requests. Tenant
will not commence the Alterations before Landlord has, in Landlord’s reasonable
discretion, provided Landlord’s written approval of the foregoing deliveries,
which approval Landlord will not unreasonably withhold or delay; provided that
Landlord’s approval shall be deemed given if Landlord does not provide its
approval or written reasons for withholding approval within thirty (30) days of
Tenant’s written request. Tenant will construct all approved Alterations or
cause all approved Alterations to be constructed (a) promptly by a contractor
reasonably approved by Landlord in writing, (b) in a good and workmanlike
manner, (c) in compliance with all Laws, (d) in a manner that will minimize
interference with other tenants’ use and enjoyment of the Property, and (e) in
full compliance with all of Landlord’s rules and regulations applicable to third
party contractors, subcontractors and suppliers performing work at the Property.
At the time approval is requested or granted, or upon Tenant’s request as to
improvements which do not require Landlord’s consent, as to any specific change
or alteration, Landlord shall designate in writing which portion of such change
or alteration shall be removed, repaired and restored at termination of this
Lease and which portion may be surrendered at termination of this Lease without
removal, repair and restoration. All Alterations, including the Tenant’s
Improvements contemplated by the Exhibit “H” Plans and Specifications, shall
remain as part of the Premises and be surrendered as part of the Premises upon
termination of the Lease except and to the extent such Alterations constitute
“trade fixtures” under applicable law or are Tenant’s Personal Property or are
otherwise required or permitted to be removed. Further, in respect to items as
to which no specific written approval is requested or granted, Landlord may
require, upon termination of this Lease, the removal (and repair of resulting
damage) of any such applicable improvement, alteration, addition or installation
installed in the Premises. Notwithstanding the above, the initial Tenant’s
Improvements contemplated by the Exhibit “H” Plans and Specifications shall not
be removed by Tenant.

8.2 Tenant’s Responsibility for Cost and Insurance. Tenant will pay the cost and
expense of all Alterations including, without limitation, if Landlord’s approval
is required pursuant to Section 8.1 above, a reasonable charge for Landlord’s
review, inspection and engineering time, and for any painting, restoring or
repairing of the Premises or the Property necessitated by the Alterations. Prior
to commencing any of those Alterations which are permitted only after Landlord’s
consent has been obtained, Tenant will deliver the following to Landlord in form
and amount reasonably satisfactory to Landlord: (a) evidence reasonably
acceptable to Landlord that adequate funds are unconditionally available and
dedicated to payment of all costs of the Alterations and reasonable assurance or
security that no liens will be filed against the Property in respect thereto,
(b) builder’s “all risk” insurance in an amount at least equal to the
replacement value of the Alterations, and (c) evidence that Tenant and each of
Tenant’s contractors have in force liability insurance insuring against
construction related risks in at least the form, amounts and coverages required
of Tenant under Article 10, which shall name Landlord, Landlord’s lender (if
any) and Property Manager as additional insureds, specifically including
completed operations.

 

16

 

--------------------------------------------------------------------------------


8.3 Construction Obligations and Ownership. Landlord may inspect construction of
the Alterations. Immediately after completing the Alterations, Tenant will
furnish Landlord with contractor affidavits and full and final lien waivers
covering all labor and materials expended and used in connection with the
Alterations. Tenant will remove, within 10 days after Landlord’s written
request, any Alterations that required Landlord’s approval and which Landlord
did not approve and that Tenant constructed in violation of this Article 8. All
Alterations Tenant makes or installs (including all telephone, computer,
security and other wiring and cabling located within the walls of and outside
the Premises, but excluding Tenant’s trade fixtures and Personal Property)
become the property of Landlord and a part of the Building immediately upon
installation and, unless Landlord requires Tenant to remove the Alterations,
Tenant will surrender the Alterations to Landlord upon the expiration or earlier
termination of this Lease at no cost to Landlord.

8.4 Liens. Tenant will keep the Property free from any mechanics’,
materialmen’s, designers’ or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing 20 days prior to commencing any Alterations in order to provide Landlord
the opportunity to record and post notices of non-responsibility or such other
protective notices available to Landlord under the Laws. If any such liens are
filed and Tenant, within 15 days after such filing, does not release the same of
record or provide Landlord with a bond or other security satisfactory to
Landlord protecting Landlord and the Property against such liens, Landlord may,
without waiving its rights and remedies based upon such breach by Tenant and
without releasing Tenant from any obligation under this Lease, cause such liens
to be released by any means Landlord deems proper, including, but not limited
to, paying the claim giving rise to the lien or posting security to cause the
discharge of the lien. In such event, Tenant will reimburse Landlord, as
Additional Rent, for all amounts Landlord pays (including, without limitation,
reasonable attorneys’ fees and costs).

8.5 Indemnification. To the fullest extent allowable under the Laws, Tenant will
indemnify, protect, defend (with counsel reasonably acceptable to Landlord) and
hold harmless the Landlord Parties and the Property from and against any Claims
in any manner relating to or arising out of any Alterations or any other work
performed, materials furnished or obligations incurred by or for Tenant or any
person or entity claiming by, through or under Tenant.

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

9.1 Landlord’s Entry. Landlord and its authorized representatives may at all
reasonable times and upon reasonable advance notice to Tenant enter the Premises
to: (a) inspect the Premises; (b) show the Premises to prospective purchasers,
mortgagees and tenants; (c) post notices of non-responsibility or other
protective notices available under the Laws; or (d) exercise and perform
Landlord’s rights and obligations under this Lease. Landlord may in the Event of
Emergency enter the Premises without notice to Tenant. Landlord’s entry into the
Premises is not to be construed as a forcible or

 

17

 

--------------------------------------------------------------------------------


unlawful entry into, or detainer of, the Premises or as an eviction of Tenant
from all or any part of the Premises. Tenant will also permit Landlord (or its
designees) to erect, install, use, maintain, replace and repair pipes, cables,
conduits, plumbing and vents, and telephone, electric and other wires or other
items, in, to and through the Premises if Landlord determines that such
activities are necessary or appropriate for properly operating and maintaining
the Building and upon reasonable prior written notice from Landlord. The rights
reserved by Landlord pursuant to this Section 9.1 shall be exercised in a manner
so as to interfere with Tenant’s use of the Premises as little as reasonably
practicable under the circumstances, and, unless such entry is necessitated by
an Event of Emergency, Landlord shall use reasonable efforts to coordinate such
entry to avoid any such interference.

9.2 Control of Property. Landlord reserves all rights respecting the Property
and Premises not specifically granted to Tenant under this Lease, including,
without limitation, the right to: (a) change the name or street address of the
Building; (b) designate and approve all types of signs, window coverings,
internal lighting and other aspects of the Premises and its contents that may be
visible from the exterior of the Premises; (c) grant any party the exclusive
right to conduct any business or render any service in the Property, provided
such exclusive right does not restrict Tenant from any permitted use for which
Tenant is then using the Premises; (d) prohibit Tenant from installing vending
or dispensing machines of any kind in or about the Premises other than those
Tenant installs in the Premises solely for use by Tenant’s employees; (e)
subject to the last sentence of Section 9.1 above, install and maintain pipes,
ducts, conduits, wires and structural elements in the Premises that serve other
parts or other tenants of the Property; and (f) retain and receive master keys
or pass keys to the Premises and all doors in the Premises. Notwithstanding the
foregoing, Landlord is not responsible for the security of persons or property
on or about the Property and Landlord is not and will not be liable in any way
whatsoever for any criminal activity or any breach of security on or about the
Property. In the event Landlord voluntarily initiates a change to the street
address of the Building, Landlord shall provide reasonable advance notice of
such street address change and Landlord will pay Tenant’s reasonable
out-of-pocket costs to replace its reasonably unutilizable stock of letterhead,
business cards, and brochures as of the date of the change not to exceed
$2,500.00.

9.3 Right to Cure. Upon the occurrence of an Event of Default, Landlord may, but
is not obligated to, perform any such obligation on Tenant’s part without
waiving any rights based upon such failure and without releasing Tenant from any
obligations hereunder. Tenant must pay to or reimburse Landlord for, as
Additional Rent, all expenditures reasonably made and obligations incurred by
Landlord pursuant to this section. Such obligations survive the termination or
expiration of this Lease.

 

18

 

--------------------------------------------------------------------------------


ARTICLE 10

INSURANCE

10.1  Tenant’s Insurance. Tenant will at all times during the Term and during
any early occupancy period, at Tenant’s sole cost and expense, maintain the
insurance this Section 10.1 requires.

10.1.1 Liability Insurance. Tenant will maintain commercial general liability
insurance providing coverage at least as broad as the current ISO form on an
“occurrence” basis, with minimum limits of $1,000,000 each occurrence and
$2,000,000 general aggregate (which may include umbrella coverages). Tenant
shall also maintain blanket or umbrella coverage in an amount not less than
$5,000,000. Tenant’s liability insurance will (a) name Landlord, Property
Manager and the other Landlord Parties as additional insureds with respect to
all matters arising out of the occupancy or use of the Premises or Property by
Tenant; (b) be primary to any other insurance maintained by the Landlord
Parties; and (c) be placed and maintained with companies rated at least “A/VII”
by A.M. Best Insurance Service and otherwise reasonably satisfactory to
Landlord. If Tenant’s liability insurance is provided under a blanket policy,
the above coverage limits must be made specifically applicable to the Premises
on a “per location” basis. Tenant will deliver an ACORD Form 27 (or equivalent)
certificate or other evidence of insurance satisfactory to Landlord (i) prior to
any use or occupancy of the Premises by Tenant, (ii) not later than 10 days
prior to the expiration of any current policy or certificate, and (iii) at such
other times as Landlord may reasonably request.

10.1.2 Property Insurance. Tenant is not required by this Lease to maintain
property insurance. Accordingly, Tenant’s Personal Property is located at the
Property at Tenant’s sole risk, and except for Tenant’s Unreleased Casualty
Claims, Landlord is not liable for any Casualty to such property or for any
other damage, theft, misappropriation or loss of such property. Tenant is solely
responsible for providing such insurance as Tenant may desire for the protection
of Tenant, its employees and invitees against any injury, loss, or damage to
property occurring in the Premises or at the Property, including, without
limitation, any loss of business or profits from any Casualty or other
occurrence at the Property. Tenant is also solely responsible for obtaining any
insurance or other protection Tenant may desire with respect to any Tenant
Damage or Landlord’s Unreleased Casualty Claims for which Tenant may be held
responsible as provided elsewhere in this Lease.

10.1.3 Other Insurance. If insurance obligations generally required under new
leases of tenants in similar space in similar buildings in the area in which the
Premises is located increase or otherwise change, Landlord, in its reasonable
discretion, may similarly change Tenant’s insurance obligations under this
Lease.

10.2  Landlord’s Insurance Obligations. Landlord will at all times during the
Term maintain the insurance this Section 10.2 requires.

10.2.1 Property Insurance. Landlord will maintain insurance on the Property
providing coverage comparable to that provided by a standard ISO special

 

19

 

--------------------------------------------------------------------------------


causes of loss form property insurance policy in an amount not less than the
full replacement cost of the Building (less foundation, grading and excavation
costs). Landlord may, at its option, obtain such commercially reasonable
additional coverages or endorsements as Landlord deems appropriate or necessary,
including, without limitation, insurance covering foundation, grading,
excavation and debris removal costs; business income and rent loss insurance;
boiler and machinery insurance; ordinance or laws coverage; earthquake
insurance; flood insurance; and other coverages. Landlord may maintain such
insurance in whole or in part under blanket policies. Such insurance will cover
the Tenant’s Improvements installed in the Building but will not cover or be
applicable to any of Tenant’s Personal Property.

10.2.2 Liability Insurance. Landlord will maintain commercial general liability
insurance for bodily injury, personal injury, and property damage occurring at
the Property with limits of $5,000,000 per occurrence and $5,000,000 aggregate.
Such liability insurance will protect only Landlord and, at Landlord’s option,
Landlord’s lender and some or all of the Landlord Parties, and does not protect
Tenant or replace or supplement the liability insurance this Lease obligates
Tenant to carry.

10.3 Waivers and Releases of Claims and Subrogation.

10.3.1 Tenant’s Waiver and Release. To the fullest extent allowable under the
Laws, and except for Tenant’s Unreleased Casualty Claims, Tenant, on behalf of
Tenant and its insurers, waives, releases and discharges the Landlord Parties
and any predecessor holder of Landlord’s interest in this Lease from all Claims
arising out of any Casualty to the Premises, Property or Tenant’s property, and
from any resulting loss of use or business interruption, regardless whether such
Casualty or loss of use or business interruption is caused by the negligent
acts, omissions or misconduct of any person or entity (including Landlord or
Tenant). Tenant will look only to any insurance coverage Tenant may elect to
maintain (regardless whether Tenant actually obtains any such coverage or
whether such coverage is sufficient) with respect to the Claims Tenant is
waiving, releasing and discharging under this Section 10.3.1. Any property
insurance Tenant maintains must permit or include a waiver of subrogation in
favor of Landlord consistent with the provisions of this Section 10.3.1.

10.3.2 Landlord’s Waiver and Release. To the fullest extent allowable under the
Laws, and except for Landlord’s Unreleased Casualty Claims, Landlord, on behalf
of Landlord and its insurers, waives, releases and discharges the Tenant Parties
from all Claims arising out of any Casualty to the Premises, Property or
Landlord’s Personal Property, and any resulting loss of use or business
interruption, regardless whether such Casualty or loss of use or business
interruption is caused by the negligent acts, omissions or misconduct of any
person or entity (including Landlord or Tenant). Landlord will look only to any
insurance coverage Landlord may elect to maintain (regardless whether Landlord
actually obtains any such coverage or whether such coverage is sufficient) with
respect to the Claims Landlord is waiving, releasing and discharging under this
Section 10.3.2. Any property insurance Landlord maintains must permit or include
a waiver of subrogation in favor of Tenant consistent with the provisions of
this Section 10.3.2.

 

20

 

--------------------------------------------------------------------------------


10.3.3 Limitation on Waivers of Claims. The provisions of Sections 10.3.1 and
10.3.2 do not apply to or limit the rights and obligations of Landlord and
Tenant under Article 5 (Hazardous Materials), Article 7 (Maintenance and
Repair), or Article 11 (Damage and Destruction) of this Lease. Further, the
provisions of Sections 10.3.1 and 10.3.2 apply only with respect to the Landlord
Parties and the Tenant Parties and do not limit or waive, release or discharge
any Claims that either Landlord or Tenant may have against any other
“third-party” person or entity which is not a Landlord Party or a Tenant Party
arising from any Casualty to the Premises, Property, Tenant’s Personal Property
or Landlord’s Personal Property caused by any such third party.

10.4  Tenant’s Failure to Insure. If Tenant fails to provide Landlord with
evidence of insurance as required under Section 10.1, and if such failure is not
cured by Tenant within five days of Landlord’s request therefor, Landlord may,
but is not obligated to, obtain such insurance for Landlord’s benefit without
waiving or releasing Tenant from any obligation contained in or default under
this Lease. Tenant will pay to Landlord, as Additional Rent, all costs and
expenses Landlord reasonably incurs in obtaining such insurance.

10.5  No Limitation. Landlord’s establishment of minimum liability insurance
requirements for Tenant in this Lease is not a representation by Landlord that
such limits are sufficient and does not limit Tenant’s liability under this
Lease in any manner.

10.6  Tenant’s and Landlord’s Indemnifications. Subject to the releases provided
for herein, Tenant agrees to indemnify and save Landlord and its managing agent
harmless against and from any and all third party (other than Landlord’s
affiliates other than an affiliated managing agent) claims, loss, damage and
expense arising out of bodily injury or property damage by or on behalf of any
person or persons, firm or firms, corporation or corporations, arising from any
loss or damage to property of third parties brought onto the Property by Tenant
or located in the Premises and under Tenant’s care, custody, and control and
arising from any breach or default on the part of Tenant in the performance of
any covenant or agreement on the part of Tenant to be performed, pursuant to the
terms of this Lease, or arising from any act or negligence on the part of Tenant
or its agents, contractors, or employees, or arising from any accident, injury
or damage, all to the extent caused by Tenant, or its contractors, agents and
employees to any person, firm or corporation occurring during the term of this
Lease or any renewal thereof, in or about the Premises and Property, and from
and against all costs, reasonable counsel fees, expenses and liabilities
incurred in or about any such claim or action or proceeding brought thereon; and
in case any action or proceeding be brought against Landlord or its managing
agent by reason of any such claim, Tenant, upon notice from Landlord, covenants
to resist or defend such action or proceeding by counsel reasonably satisfactory
to Landlord.

 

Subject to the releases provided for herein, Landlord agrees to indemnify and
save the Tenant Parties harmless against and from any and all third party (other
than Tenant’s affiliates) claims, loss, damage or expense arising out of bodily
injury or property damage by or on behalf of any person or persons, firm or
firms, corporation or corporations, other than Tenant or its affiliates,
subtenants, assigns, contractors, or

 

21

 

--------------------------------------------------------------------------------


employees, arising from any breach or default on the part of Landlord in the
performance of any covenant or agreement on the part of Landlord to be
performed, pursuant to the terms of this Lease, or arising from any act or
negligence or misconduct on the part of Landlord or its agents, employees,
servants or contractors, or arising from any accident, injury or damage, all to
the extent caused by Landlord, its agents and employees to any person, firm or
corporation occurring during the term of this Lease or any renewal thereof, in
or about the Premises and Property, and from and against all costs, reasonable
counsel fees, expenses and liabilities incurred in or about any such claim or
action or proceeding brought thereon; and in case any action or proceeding be
brought against Tenant by reason of any such claim, Landlord, upon notice from
Tenant, covenants to resist or defend such action or proceeding by counsel
reasonably satisfactory to Tenant.

 

ARTICLE 11

DAMAGE OR DESTRUCTION

11.1  Tenantable Within 150 Days. If any Casualty renders the whole or any
material part of the Premises untenantable and Landlord determines (in
Landlord’s reasonable discretion) that Landlord can make the Premises tenantable
within 150 days after the date of the Casualty, then Landlord will notify Tenant
of such determination within 30 days after the date of the Casualty. Landlord’s
notice will specify the anticipated date the Premises would be made tenantable.
If, based upon such anticipated date, the repairs will take longer than 30 days
and less than 12 months will remain in the Term upon completion, either Landlord
or Tenant may elect to terminate this Lease by notifying the other within 15
days after the date of Landlord’s notice, which termination will be effective
immediately after the date of such notice of termination; provided, however,
that if Landlord notifies Tenant of Landlord’s decision to terminate this Lease
under the immediately preceding sentence in the last 12 months of the initial
Term or the first Renewal Term, Landlord’s termination notice shall void if,
within 10 days of receipt of the termination notice, and, if Tenant then has
remaining rights to exercise an option to extend the term of this Lease, Tenant
properly exercises the next available option to extend. Anything herein to the
contrary notwithstanding, in the event Landlord shall proceed to repair and
restore the Premises as above provided by reason of the fact that the Premises
were expected to be made tenantable within such one hundred fifty (150) day
period, and in the event Landlord fails to substantially complete its required
repair and restoration of the Premises so as to make the Premises tenantable
within the date one hundred fifty (150) days from the date of the said damage or
destruction (such date to be extended for Force Majeure delays not to exceed an
additional 90 days), then Tenant shall have the option to terminate this Lease
provided Tenant gives Landlord notice of such termination not less than five (5)
days subsequent to the expiration of said one hundred fifty (150) day period
(plus such period not to exceed 90 days as may be attributable to Force Majeure
delays) and before Landlord substantially completes such obligations to repair
and restore the Premises. Notwithstanding the above, in the event Landlord
notifies Tenant, in writing, that Landlord is unable to substantially complete
the required repairs and restoration within such required time, Tenant shall
have no option to terminate this Lease unless Tenant notifies Landlord, in
writing, of such termination within ten (10) days of Landlord’s notice to
Tenant.

 

22

 

--------------------------------------------------------------------------------


11.2  Not Tenantable Within 150 Days. If any Casualty renders the whole or any
material part of the Premises untenantable and Landlord determines (in
Landlord’s reasonable discretion) that Landlord cannot make the Premises
tenantable within 150 days after the date of the Casualty, then Landlord will
notify Tenant of such determination (including the anticipated date of
restoration) within 30 days after the date of the Casualty. Landlord may, in
such notice, terminate this Lease effective on the date 30 days after the date
of Landlord’s notice. If Landlord does not so terminate this Lease, and provided
the Casualty was not caused by Tenant, Tenant may terminate this Lease by
notifying Landlord within 15 days after the date of Landlord’s notice, which
termination will be effective 60 days after the date of Tenant’s notice.

11.3  Property Substantially Damaged. If the Property is damaged or destroyed by
any Casualty (regardless of whether the Premises is affected) and the damage
reduces the value of the improvements on the Property by more than 50% (as
Landlord reasonably determines value before and after the Casualty), then
notwithstanding anything to the contrary in Sections 11.1 and 11.2, Landlord
may, at Landlord’s option, by notifying Tenant within 60 days after the
Casualty, terminate this Lease effective on the date 60 days after the date of
Landlord’s notice.

11.4  Insufficient Proceeds. If Landlord does not receive sufficient insurance
proceeds (excluding the amount of any policy deductible and insufficient
proceeds resulting from Landlord’s failure to maintain the insurance required
under Section 10.2.1) to repair all damage to the Premises or the Property
caused by any Casualty, or if Landlord’s lender does not allow Landlord to use
sufficient proceeds to repair all such damage, then notwithstanding anything to
the contrary in Sections 11.1, 11.2 and 11.3, Landlord may, at Landlord’s
option, by notifying Tenant within 60 days after the Casualty, terminate this
Lease effective on the date 60 days after the date of Landlord’s notice.

11.5  Landlord’s Repair; Rent Abatement. If this Lease is not terminated under
Sections 11.1 through 11.4 following any Casualty, then Landlord will repair and
restore the Premises and the Property to as near their condition prior to the
Casualty as is reasonably possible with all commercially reasonable diligence
and speed (subject to Landlord’s rights under Section 7.2.2 with respect to
Tenant Damage). Base Rent and Tenant’s Share of Property Expenses for any period
during which the Premises are untenantable as a result of the Casualty will be
abated on a per diem basis; provided that if only a portion of the Premises is
untenantable as reasonably determined by Tenant, then any such abatement will be
pro rata (based upon the rentable area of the untenantable portion of the
Premises from time to time as compared with the rentable area of the entire
Premises) and Tenant will continue to pay Rent for any portion of the Premises
which is tenantable if and only if it is commercially reasonable for Tenant to
operate within the remainder of the Premises under the circumstances. In no
event is Landlord obligated to repair or restore any Alterations that have not
been previously disclosed to and approved by Landlord, any special equipment or
fixtures installed by Tenant comprising Tenant’s Personal Property, or any other
Tenant’s Personal Property or any property that Tenant is required to or
permitted to remove upon termination of this Lease. Landlord will, if necessary,
equitably adjust Tenant’s Share of Property

 

23

 

--------------------------------------------------------------------------------


Expenses Percentage to account for any reduction in the rentable area of the
Premises or Building resulting from a Casualty.

11.6  Rent Abatement if Lease Terminates. If this Lease is terminated under any
of Sections 11.1 through 11.4 following any Casualty, then Base Rent and
Tenant’s Share of Property Expenses for any period during which the Premises are
untenantable as a result of the Casualty will be abated on a per diem basis;
provided that if only a portion of the Premises is untenantable and it is
commercially reasonable for Tenant to operate within the remainder of the
Premises under the circumstances, then any such abatement will be pro rata
(based upon the fair rental value of the untenantable portion of the Premises
from time to time as compared with the fair rental value of the entire Premises)
and Tenant will continue to pay Rent for any portion of the Premises which is
tenantable until this Lease terminates.

11.7  Exclusive Casualty Remedy. The provisions of this Article 11 are Tenant’s
sole and exclusive rights and remedies in the event of a Casualty. To the extent
permitted by the Laws, Tenant waives the benefits of any Law that provides
Tenant any abatement or termination rights (by virtue of a Casualty) not
specifically described in this Article 11.

11.8  Notice to Landlord. If any Casualty to any portion of the Premises or
Property occurs, Tenant will immediately provide written notice of such Casualty
to Landlord. None of the obligations of Landlord under this Article 11 will be
deemed to have arisen unless and until Landlord has received actual notice that
the Casualty has occurred and has had a commercially reasonable time within
which to respond to such notice. Tenant is liable to Landlord for any uninsured
loss or other Claims Landlord incurs if (a) Tenant fails to timely report any
Casualty to the Premises or (to the extent Tenant has actual knowledge thereof)
the Property or Landlord’s Personal Property to Landlord, (b) neither Landlord
nor Landlord’s property manager nor any of their employees responsible for the
operation and maintenance of the Property have actual knowledge of such
Casualty, and (c) Tenant’s failure to report such Casualty to Landlord results
in Landlord’s property insurance carrier refusing to cover all or any portion of
the loss.

ARTICLE 12

EMINENT DOMAIN

12.1  Termination of Lease. If a Condemning Authority desires to effect a Taking
of all or any material part of the Property, Landlord will notify Tenant and
Landlord and Tenant will reasonably determine whether the Taking will render the
Premises unsuitable for Tenant’s intended purposes or have a material adverse
effect on access or parking rights of Tenant granted herein. If Landlord and
Tenant conclude that the Taking will render the Premises unsuitable for Tenant’s
intended purposes or have a material adverse effect on access or parking rights
of Tenant granted herein, Landlord and Tenant will document such determination
and this Lease will terminate as of the date the Condemning Authority takes
possession of the portion of the Property taken. Tenant will pay Rent to the
date of termination. If a Condemning Authority takes

 

24

 

--------------------------------------------------------------------------------


all or any material part of the Building or if a Taking reduces the value of the
Property by 50% or more (as reasonably determined by Landlord), regardless of
whether the Premises is affected and regardless whether the Taking will render
the Premises unsuitable for Tenant’s intended purposes, then Landlord, at
Landlord’s option, by notifying Tenant prior to the date the Condemning
Authority takes possession of the portion of the Property taken, may terminate
this Lease effective on the date the Condemning Authority takes possession of
the portion of the Property taken.

12.2  Landlord’s Repair Obligations. If this Lease does not terminate with
respect to the entire Premises under Section 12.1 and the Taking includes a
portion of the Premises, this Lease automatically terminates as to the portion
of the Premises taken as of the date the Condemning Authority takes possession
of the portion taken and Landlord will, at its sole cost and expense, restore
the remaining portion of the Premises to a complete architectural unit with all
commercially reasonable diligence and speed and will reduce the Base Rent for
the period after the date the Condemning Authority takes possession of the
portion of the Premises taken to a sum equal to the product of the Base Rent
provided for in this Lease multiplied by a fraction, the numerator of which is
the fair rental value of the Premises after the Taking and after Landlord
restores the Premises to a complete architectural unit, and the denominator of
which is the fair rental value of the Premises prior to the Taking. Landlord
will also equitably adjust Tenant’s Share of Property Expenses Percentage for
the same period to account for the reduction in the rentable area of the
Premises or the Building resulting from the Taking. Tenant’s obligation to pay
Base Rent and Tenant’s Share of Property Expenses will abate on a proportionate
basis with respect to that portion of the Premises remaining after the Taking
that Tenant is unable to use during Landlord’s restoration for the period of
time that it is impractical for Tenant to use such portion of the Premises.

12.3  Tenant’s Participation. Landlord is entitled to receive and keep all
damages, awards or payments resulting from or paid on account of a Taking.
Accordingly, Tenant waives and assigns to Landlord any interest of Tenant in any
such damages, awards or payments. Tenant may receive a separate award for
damages to or Taking of Tenant’s Personal Property and for moving expenses and
other damages compensable to a tenant by the condemning authority under
Minnesota law; provided however, that Tenant has no right to receive any award
for its interest in this Lease or for loss of leasehold nor any right to receive
anything which would prevent Landlord from receiving any awards Landlord would
be entitled to receive absent Tenant’s claim.

12.4  Exclusive Taking Remedy. The provisions of this Article 12 are Tenant’s
sole and exclusive rights and remedies in the event of a Taking. To the extent
permitted by the Laws, Tenant waives the benefits of any Law, that provides
Tenant any abatement or termination rights or any right to receive any payment
or award (by virtue of a Taking) not specifically described in this Article 12.

 

25

 

--------------------------------------------------------------------------------


ARTICLE 13

TRANSFERS

13.1  Restriction on Transfers. Tenant will not cause or allow a Transfer
without obtaining Landlord’s prior written consent. Landlord may grant or
withhold consent in Landlord’s reasonable discretion. Landlord may also, at
Landlord’s option by notifying Tenant, recapture any portion of the Premises
that would be affected by such Transfer; provided that Landlord shall not be
entitled to recapture the Premises in connection with a Transfer to an
Affiliate. Tenant’s request for consent to a Transfer must describe in detail
the parties, terms, portion of the Premises, and other circumstances involved in
the proposed Transfer. Landlord will notify Tenant of Landlord’s election to
consent, withhold consent and/or recapture within 10 business days of Landlord’s
receipt of such a written request for consent to the Transfer from Tenant, and
if Landlord fails to provide such written notice within such 10 business day
period, the proposed Transfer shall be deemed approved. Tenant will provide
Landlord with any additional information Landlord reasonably requests regarding
the proposed Transfer or the proposed Transferee. Landlord may condition its
consent to the Transfer on such conditions as Landlord, in its reasonable
discretion, deems appropriate. No Transfer releases Tenant from any liability or
obligation under this Lease and Tenant remains liable to Landlord after such a
Transfer as a principal and not as a surety. If Landlord consents to any
Transfer, Tenant will pay to Landlord, as Additional Rent, 50% of any amount
Tenant receives on account of the Transfer (net of Tenant’s reasonable,
documented out-of-pocket leasing costs and commissions incurred in connection
with the Transfer, including but not limited to alterations performed in
connection with such leasing and any inducements paid to or on behalf of the
Transferee) in excess of the amounts this Lease otherwise requires Tenant to
pay. Any attempted Transfer in violation of this Lease is null and void and
constitutes an Event of Default under this Lease.

13.2  Costs. Tenant will pay to Landlord, as Additional Rent, all costs and
expenses Landlord incurs in connection with any Transfer requiring Landlord’s
consent, including, without limitation, reasonable attorneys’ fees and costs,
regardless whether Landlord consents to the Transfer, not to exceed $1,000.

13.3  Landlord’s Consent Standards. For purposes of Section 13.1 and in addition
to any other reasonable grounds for denial, Landlord’s consent to a Transfer
will be deemed reasonably withheld if, in Landlord’s good faith judgment, any
one or more of the following apply: (a) the proposed transferee does not have
the financial strength to perform the Tenant’s obligations under this Lease; (b)
the business and operations of the proposed transferee are not of comparable
quality to the business and operations being conducted by other tenants in the
Building; (c) either the proposed transferee, or any Affiliate of the proposed
transferee, occupies or is negotiating with Landlord to lease space in the
Building as to Landlord’s available space within the Building; (d) the proposed
transferee’s business reputation does not meet the standards imposed on other
tenants and prospective tenants for the Building; (e) the use of the Premises by
the proposed transferee would, in Landlord’s reasonable judgment, materially
impact the Building or the Property in a negative manner; (f) if the subject

 

26

 

--------------------------------------------------------------------------------


space is only a portion of the Premises and the physical subdivision of such
portion is, or would render the Premises, not regular in shape with appropriate
means of ingress and egress and facilities suitable for normal renting purposes,
or is otherwise not readily divisible from the Premises; (g) the Transfer would
require Alteration to the Building or the Property to comply with applicable
Laws; (h) the transferee is a government (or agency or instrumentality thereof)
whose operations at the Property would involve traffic of the general public
materially in excess of that generated by normal non-governmental
office/warehouse use; or (i) an Event of Default exists under this Lease at the
time Tenant requests consent to the proposed Transfer.

13.4  Transfers to Affiliates. Provided that no Event of Default exists under
this Lease, Tenant may (subject to the other conditions on transfer herein, but
without Landlord’s consent), assign or sublet all or a portion of this Lease or
the Premises to an Affiliate if (a) Tenant notifies Landlord (if such notice is
not prohibited by applicable securities laws in Tenant’s counsel’s reasonable
judgment, or by contract) at least 20 days prior to such Transfer and, in any
event, prior to such transfer; (b) the transferee assumes and agrees in a
writing reasonably acceptable to Landlord to perform Tenant’s obligations under
this Lease and to observe all terms and conditions of this Lease; and, if the
entity is not a U.S. entity, (c) agrees, in form and substance reasonably
acceptable to Landlord, to submit to service of process in Minnesota and to the
jurisdiction of state and federal courts in Minnesota. A Transfer to an
Affiliate does not release Tenant from any liability or obligation under this
Lease. Landlord’s rights under Section 13.1 to share in any profit Tenant
receives from a Transfer do not apply to any Transfer this Section 13.4 permits.

ARTICLE 14

DEFAULTS; REMEDIES

14.1  Events of Default. The occurrence of any of the following constitutes an
“Event of Default” by Tenant under this Lease. Landlord and Tenant agree that
the notices required by this Section 14.1 are intended to satisfy any and all
notice requirements imposed by the Laws and are not in addition to any such
requirements.

14.1.1 Failure to Pay Rent. Tenant fails to pay Base Rent, any monthly
installment of Tenant’s Share of Property Expenses or any other Additional Rent
amount as and when due and such failure is not cured within five days after
Landlord notifies Tenant in writing of Tenant’s failure to pay Rent when due.

14.1.2 Failure to Perform. Tenant breaches or fails to perform any of Tenant’s
non-monetary obligations under this Lease and such breach or failure is not
cured within 30 days after Landlord notifies Tenant of Tenant’s breach or
failure; provided that if Tenant is not able through the use of commercially
reasonable efforts to cure such breach or failure within a 30 day period,
Tenant’s breach or failure is not an Event of Default if Tenant commences to
cure such breach or failure within the 30 day period and thereafter diligently
pursues the cure and effects the cure within a period of time that does not
exceed an additional 90 days after the expiration of the initial 30 day period
(subject to reasonable extension for causes [other than lack of funds] beyond

 

27

 

--------------------------------------------------------------------------------


Tenant’s reasonable control, so long as Tenant is using all reasonable diligence
to cure). Notwithstanding the foregoing, Tenant is not entitled to any cure
period before a breach or failure of this Lease becomes an Event of Default if
either (a) the same breach or failure has previously occurred at least two times
during the prior 12 months, or (b) the breach or failure cannot be cured by
Tenant.

14.1.3 Misrepresentation. The existence of any willful and material
misrepresentation or omission in any written statements, correspondence or other
information provided to Landlord by Tenant or any Guarantor in connection with
(a) Tenant’s negotiation or execution of this Lease; (b) Landlord’s evaluation
of Tenant as a prospective tenant at the Property; (c) any proposed or attempted
Transfer; or (d) any consent or approval Tenant requests under this Lease.

14.1.4 Other Defaults. The occurrence of any one or more of the following: (a)
Tenant’s filing of a petition under any chapter of the Bankruptcy Code, or under
any federal, state or foreign bankruptcy or insolvency statute now existing or
hereafter enacted, or Tenant’s making a general assignment or general
arrangement for the benefit of creditors; (b) the filing of an involuntary
petition under any chapter of the Bankruptcy Code, or under any federal, state
or foreign bankruptcy or insolvency statute now existing or hereafter enacted,
or the filing of a petition for adjudication of bankruptcy or for reorganization
or rearrangement, by or against Tenant and such filing not being dismissed
within 60 days; (c) the entry of an order for relief under any chapter of the
Bankruptcy Code, or under any federal, state or foreign bankruptcy or insolvency
statute now existing or hereafter enacted and such order not being dismissed
within 60 days; (d) the appointment of a “custodian,” as such term is defined in
the Bankruptcy Code (or of an equivalent thereto under any federal, state or
foreign bankruptcy or insolvency statute now existing or hereafter enacted), for
Tenant, or the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets (or Tenant’s assets located at the
Premises) or of Tenant’s interest in this Lease and such appointment not being
dismissed within 60 days; or (e) the subjection of all or substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease to
attachment, execution or other judicial seizure. If a court of competent
jurisdiction determines that any act described in this Section 14.1.4 does not
constitute an Event of Default, and the court appoints a trustee to take
possession of the Premises (or if Tenant remains a debtor in possession of the
Premises) and such trustee or Tenant Transfers Tenant’s interest hereunder, then
Landlord is entitled to receive the same amount of Additional Rent as Landlord
would be entitled to receive if such a Transfer had occurred pursuant to Section
13.1.

14.2  Remedies. Upon the occurrence of any Event of Default, Landlord may at any
time and from time to time, without notice or demand and without preventing
Landlord from exercising any other right or remedy, exercise any one or more of
the following remedies:

14.2.1 Termination of Tenant’s Possession/Re-entry and Reletting Right.
Terminate Tenant’s right to possess the Premises by any lawful means with or
without terminating this Lease, in which event Tenant will immediately surrender

 

28

 

--------------------------------------------------------------------------------


possession of the Premises to Landlord. In such event, this Lease continues in
full force and effect (except for Tenant’s right to possess the Premises) and
Tenant continues to be obligated for and must pay all Rent as and when due under
this Lease. Unless Landlord specifically states that it is terminating this
Lease, Landlord’s termination of Tenant’s right to possess the Premises is not
to be construed as an election by Landlord to terminate this Lease or Tenant’s
obligations and liabilities under this Lease. If Landlord terminates Tenant’s
right to possess the Premises, Landlord is not obligated to, but may re-enter
the Premises and remove all persons and property from the Premises. Landlord may
store any property Landlord removes from the Premises in a public warehouse or
elsewhere at the cost and for the account of Tenant, and if Tenant fails to pay
the storage charges therefor Landlord may deem such property abandoned and cause
such property to be sold or otherwise disposed of without further obligation or
any accounting to Tenant. Upon such re-entry, Landlord is not obligated to, but
may relet all or any part of the Premises to a third party or parties for
Tenant’s account. Tenant is immediately liable to Landlord for all Re-entry
Costs and must pay Landlord the same within five days after Landlord’s notice to
Tenant. Landlord may relet the Premises for a period shorter or longer than the
remaining Term. If Landlord relets all or any part of the Premises, Tenant
remains obligated to pay all Rent when due under this Lease; provided that
Landlord will, on a monthly basis, credit any Net Rent received for the current
month against Tenant’s Rent obligation for the next succeeding month. If the Net
Rent received for any month exceeds Tenant’s Rent obligation for the succeeding
month, Landlord shall credit the same against Tenant’s remaining obligations
under this Lease and retain the surplus.

14.2.2 Termination of Lease. Terminate this Lease effective on the date Landlord
specifies in Landlord’s notice to Tenant. Upon termination, Tenant will
immediately surrender possession and right to possession of the Premises to
Landlord as provided in Article 16. If Landlord terminates this Lease, Landlord
may recover from Tenant and Tenant will pay to Landlord on demand all damages
Landlord incurs by reason of Tenant’s default, including, without limitation,
(a) all Rent due and payable under this Lease as of the effective date of the
termination; (b) any amount necessary to compensate Landlord for any detriment
proximately caused Landlord by Tenant’s failure to perform its obligations under
this Lease or which in the ordinary course would likely result from Tenant’s
failure to perform, including, but not limited to, any Re-entry Costs; (c) an
amount equal to the amount by which (i) the present worth, as of the effective
date of the termination, of the Base Rent and all other charges payable by
Tenant under the terms of this Lease for the balance of the Term remaining after
the effective date of the termination (assuming no termination) exceeds (ii) the
present worth, as of the effective date of the termination, of a fair market
Base Rent and other charges payable by a tenant for the Premises for the same
period. For purposes of this section, Landlord will compute present worth by
utilizing a discount rate of 6% per annum. Nothing in this section limits or
prejudices Landlord’s right to prove and obtain damages in an amount equal to
the maximum amount allowed by the Laws, regardless whether such damages are
greater than the amounts set forth in this section.

14.2.3 Present Worth of Rent. Recover from Tenant, and Tenant will pay to
Landlord on demand, an amount equal to the sum of (a) all Rent past due
(together

 

29

 

--------------------------------------------------------------------------------


with interest thereon at the Maximum Rate), plus (b) the then present worth, as
of the date of such recovery, of the aggregate of the Rent and any other charges
payable by Tenant under this Lease for the then-unexpired portion of the Term
less the present worth, as of the effective date of the termination, of a fair
market Rent and other charges payable by a tenant for the Premises for the same
period. Landlord will employ a discount rate of 6% per annum to compute present
worth.

14.2.4 Other Remedies. Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Property
is located. All rights and remedies of Landlord under this Lease are cumulative
and the exercise of any one or more remedies at any time or from time to time
does not limit or preclude the further exercise by Landlord of the same or any
other rights or remedies at any time or from time to time.

14.3  Costs. Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord reasonably incurs in connection
with, resulting from or related to any breach or default of Tenant under this
Lease, regardless of whether the breach or default constitutes an Event of
Default, and regardless of whether suit is commenced or judgment is entered.
Such loss includes all reasonable legal fees, costs and expenses (including
paralegal fees, expert fees, and other professional fees and expenses) Landlord
incurs investigating, negotiating, settling or enforcing any of Landlord’s
rights or remedies or otherwise protecting Landlord’s interests under this
Lease. In addition to the foregoing, Landlord is entitled to reimbursement of
all of Landlord’s fees, expenses and damages, including, but not limited to,
reasonable attorneys’ fees and paralegal and other professional fees and
expenses, Landlord incurs in connection with any bankruptcy or insolvency
proceeding involving Tenant including, without limitation, any proceeding under
any chapter of the Bankruptcy Code; by exercising and advocating rights under
Section 365 of the Bankruptcy Code; by proposing a plan of reorganization and
objecting to competing plans; and by filing motions for relief from stay. Such
fees and expenses are payable on demand, or, in any event, upon assumption or
rejection of this Lease in bankruptcy.

14.4  Waiver and Release by Tenant. Tenant waives and releases all Claims Tenant
may have resulting from Landlord’s re-entry and taking possession of the
Premises by any lawful means and removing, storing or disposing of Tenant’s
property as permitted under this Lease, regardless of whether this Lease is
terminated and, to the fullest extent allowable under the Laws, Tenant releases
and will indemnify, protect, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against any and all
Claims arising therefrom. No such reentry is to be considered or construed as a
forcible entry by Landlord.

14.5  Landlord’s Default. Landlord will not be in default under this Lease
unless Landlord breaches or fails to perform any of Landlord’s obligations under
this Lease and the breach or failure continues for a period of 30 days after
Tenant notifies Landlord in writing of Landlord’s breach or failure; provided
that if Landlord is not able through the use of commercially reasonable efforts
to cure the breach or failure within such 30 day period, Landlord’s breach or
failure is not a default as long as Landlord

 

30

 

--------------------------------------------------------------------------------


commences to cure its breach or failure within the 30 day period and thereafter
diligently pursues the cure to completion. Notwithstanding anything contained in
this Lease to the contrary relating to the obligation of Landlord to perform
maintenance or to make repairs to the Premises, in the event Landlord fails to
commence to make and diligently proceed with repairs to the Premises which are
Landlord’s responsibility herein (and which Landlord is required to do) within a
reasonable time after notice (and no notice in the event of emergency) by Tenant
under the circumstances, but only if in connection therewith Tenant’s property
is under material threat of damage or if the conduct of Tenant’s business
operations at the Premises is being materially adversely affected, Tenant may,
at its option, upon telephonic or written notice to Landlord, make the necessary
repairs so as to avoid such threat of damage to Tenant’s Property and in such
event Tenant shall invoice Landlord for the reasonable costs thereof and
Landlord shall reimburse Tenant (subject to reimbursement pursuant to the
provisions herein relating to Operating Expenses) therefor within thirty (30)
days of presentation of invoice and copies of all bills and invoices in
connection therewith. If Landlord fails to make such reimbursement as above
required, Tenant may offset against rents the amounts due and payable by
Landlord to Tenant pursuant to this paragraph (not to exceed 20% of Base Rent in
any one month). Nothing herein shall require Landlord to make repairs or pay for
repairs done by Tenant (other than emergency repairs to protect life or
property), if the threat to Tenant’s Property or the material adverse affect on
Tenant’s business operations arises out of casualty or condemnation and Landlord
is in the process of making a decision as to whether to repair or terminate the
Lease as allowed under the terms of this Lease.

14.6  No Waiver. No failure by either Landlord or Tenant to insist upon the
performance of any provision of this Lease or to exercise any right or remedy
upon a breach or default thereof constitutes a wavier of any such breach or
default. Any such waiver may be made only by a writing signed by the party
providing the waiver. One or more waivers by a party is not to be construed as a
wavier by that party of a subsequent breach or default of the same provision.

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

15.1  Subordination. This Lease, all rights of Tenant in this Lease, and all
interest or estate of Tenant in the Property, is subject and subordinate to the
lien of any Mortgage. Tenant will, on Landlord’s demand, execute and deliver to
Landlord or to any other person Landlord designates any instruments, releases or
other documents reasonably required to confirm the self-effectuating
subordination of this Lease as provided in this section to the lien of any
Mortgage. The subordination to any future Mortgage provided for in this section
is expressly conditioned upon the Mortgage holder’s agreement that as long as no
Event of Default occurs under this Lease, the holder of the Mortgage will not
disturb Tenant’s rights under this Lease. The lien of any existing or future
Mortgage will not cover Tenant’s Personal Property. Tenant, within 10 Business
Days after Landlord’s request (from time to time, but not more than twice during
any calendar year), shall execute a commercially reasonable Subordination,
Non-Disturbance, and Attornment Agreement. By way of example and not by way of

 

31

 

--------------------------------------------------------------------------------


limitation, the sample non-disturbance, attornment, and subordination agreement
attached hereto as EXHIBIT “J” is deemed approved by Tenant. Tenant shall cause
all guarantors of Tenant’s obligations and all of Tenant’s predecessors in
interest to execute such Non-Disturbance, Attornment and Subordination
Agreement, and to indicate that the obligations of such guarantor under the
Lease shall continue in full force and effect and shall be subject to and shall
include all Tenant’s obligations under such agreement.

15.2  Attornment. If any ground lessor, the holder of any Mortgage at a
foreclosure sale or any other transferee acquires Landlord’s interest in this
Lease, the Premises or the Property, Tenant will attorn to the transferee of or
successor to Landlord’s interest in this Lease, the Premises or the Property (as
the case may be) and recognize such transferee or successor as Landlord under
this Lease. Tenant waives the protection of any statute or rule of law that
gives or purports to give Tenant any right to terminate this Lease or surrender
possession of the Premises upon the transfer of Landlord’s interest.

15.3  Mortgagee Protection Clause. Tenant will give the holder of any Mortgage,
by certified mail, a copy of any notice of default Tenant serves on Landlord,
provided that Landlord or the holder of the Mortgage previously notified Tenant
(by way of notice of assignment of rents and leases or otherwise) of the address
of such holder. Tenant further agrees that, excluding failures that relate to an
Event of Emergency if Landlord fails to cure such default within the time
provided for in this Lease, then Tenant will provide written notice of such
failure to such holder and such holder will have an additional 30 days within
which to cure the default, and if such party is not able through the use of
commercially reasonable efforts to cure such breach or failure within a 30-day
period, then the holder will have such additional time as may be necessary to
effect the cure if, within the 30 day period, the holder has commenced and is
diligently pursuing the cure.

15.4  Estoppel Certificates.

15.4.1 Contents. Upon Landlord’s written request, Tenant will execute,
acknowledge and deliver to Landlord a written statement in form satisfactory to
Landlord certifying if true: (a) that this Lease (and all guaranties, if any) is
unmodified and in full force and effect (or, if there have been any
modifications, that this Lease is in full force and effect, as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
Landlord under this Lease known to Tenant, and, if so, specifying the same; and
(e) specifying any existing claims or defenses in favor of Tenant against the
enforcement of this Lease (or of any guaranties) known to Tenant; and (f) such
other factual statements as Landlord, any lender, prospective lender, investor
or purchaser may reasonably request. Tenant will deliver the statement to
Landlord within 10 Business Days after Landlord’s request. Landlord may give any
such statement by Tenant to any lender, prospective lender, investor or
purchaser of all or any part of the Property and any such party may conclusively
rely upon such statement as true and correct.

 

32

 

--------------------------------------------------------------------------------


15.4.2 Failure to Deliver. If Tenant does not timely deliver the statement
referenced in Section 15.4.1 to Landlord, Landlord and any lender, prospective
lender, investor or purchaser may conclusively presume and rely that, except as
otherwise represented by Landlord, (a) the terms and provisions of this Lease
have not been changed; (b) this Lease has not been canceled or terminated; (c)
not more than one month’s Rent has been paid in advance; and (d) Landlord is not
in default in the performance of any of its obligations under this Lease. In
such event, Tenant is estopped from denying the truth of such facts.

15.4.3 Upon Tenant’s written request, Landlord will execute, acknowledge and
deliver to Tenant a written statement in form reasonably satisfactory to Tenant
certifying, if true: (a) that this Lease is unmodified and in full force and
effect (or, if there have been any modifications, that this Lease is in full
force and effect, as modified, and stating the modifications); (b) that this
Lease has not been canceled or terminated; (c) the last date of payment of Rent
and the time period covered by such payment; (d) whether there are then existing
any breaches or defaults by Tenant under this Lease known to Landlord, and, if
so, specifying the same; and (e) such other factual statements as Tenant, any
lender, prospective lender, investor or purchaser may reasonably request.
Landlord will deliver the statement to Tenant within 10 Business Days after
Tenant’s request. Tenant may give any such statement by Landlord to any lender,
prospective lender, investor or purchaser of all or any part of the Property and
any such party may conclusively rely upon such statement as true and correct.

ARTICLE 16

SURRENDER; HOLDING OVER

16.1  Surrender of Premises. Tenant will surrender the Premises to Landlord at
the expiration or earlier termination of this Lease in good order, condition and
repair, reasonable wear and tear, Casualty (subject to Landlord’s rights with
respect to Tenant Damage) and Taking excepted, and will surrender all keys to
the Premises to Property Manager or to Landlord at the place then fixed for
Tenant’s payment of Base Rent or as Landlord or Property Manager otherwise
directs. Tenant will also inform Landlord of all combinations on locks, safes
and vaults, if any, in the Premises or on the Property. Tenant will at such time
remove all of its property from the Premises and, if Landlord so requires as
permitted under this Lease, all required Alterations and improvements Tenant
placed on the Premises. Tenant will promptly repair any damage to the Premises
or the Property caused by such removal. Tenant releases and will indemnify,
protect, defend (with counsel reasonably acceptable to Landlord) and hold
harmless Landlord from and against any Claim resulting from Tenant’s failure or
delay in surrendering the Premises in accordance with this section, including,
without limitation, any Claim made by any succeeding occupant founded on such
delay; provided that as a condition to such obligation to indemnify, protect,
defend and hold harmless, Landlord shall provide advance written notice to
Tenant of any binding obligation of Landlord would result in Tenant’s liability
for consequential damages as a result of Tenant’s holding over beyond the Term.
All property of Tenant not removed on or before the last day of the Term is
deemed abandoned. Landlord may remove all such abandoned property from the
Premises and cause its transportation and storage in a public

 

33

 

--------------------------------------------------------------------------------


warehouse or elsewhere at the cost and for the account of Tenant, and if Tenant
fails to pay the storage charges therefor Landlord may cause such property to be
sold or otherwise disposed of without further obligation or any accounting to
Tenant. Landlord will not be liable for damage, theft, misappropriation or loss
of any such property or in any manner in respect thereto.

16.2  Holding Over. If Tenant possesses the Premises after the Term expires or
is otherwise terminated without executing a new lease and without Landlord’s
written consent, Tenant is deemed to be occupying the Premises without claim of
right (but subject to all terms and conditions of this Lease) and, in addition
to Tenant’s liability for failing to surrender possession of the Premises as
provided in Section 16.1, Tenant will pay Landlord a charge for each day of
occupancy after expiration of the Term in an amount equal to 150% of Tenant’s
last Base Rent (on a daily basis) payable during the portion of the Term
immediately prior to holdover (absent temporary abatements), plus all Additional
Rent as described in this Lease.

ARTICLE 17

ADDITIONAL PROVISIONS

17.1  Initial Improvements.

17.1.1 Landlord’s Improvements. Landlord has completed the Landlord’s
Improvements.

17.1.2 Tenant’s Improvements. Landlord will cause to be constructed, at
Landlord’s sole cost and expense the Tenant’s Improvements contemplated by the
Plans and Specifications listed on Exhibit “H”. Landlord will perform all of the
Tenant’s Improvements in a good and workerlike manner, using new and good
quality materials, in accordance with all applicable building and zoning codes
and regulations and the Laws.

 

17.1.3

(Intentionally Deleted.)

 

17.1.4

(Intentionally Deleted.)

 

17.1.5

(Intentionally Deleted.)

17.1.6 Construction Drawings and Specifications. Landlord will provide Tenant
with the Construction Drawings and Specifications which are a reasonable
development of the Exhibit H Plans and Specifications. Tenant will approve or
disapprove (specifically describing any reasons for disapproval) the
Construction Drawings and Specifications in writing within five Business Days
after receiving them. Any failure by Tenant to timely deliver such approval or
disapproval is a Tenant Delay until received. If Tenant disapproves the
Construction Drawings and Specifications, Landlord will provide appropriately
revised Construction Drawings and Specifications to Tenant for approval (or
disapproval) within five (5) Business Days on the same basis as set forth above.
If the review and approval process is not concluded (with Tenant having approved
the Construction Drawings and Specifications) on or before April 2, 2008,

 

34

 

--------------------------------------------------------------------------------


then such delay is a Tenant Delay until Tenant’s approval is received. After
Tenant’s approval, Landlord will submit the Construction Drawings and
Specifications for permits and construction bids. Tenant will not withhold any
approval except for reasonable cause and will not act in an arbitrary or
capricious manner in connection with the review, revision, approval or
disapproval of the Construction Drawings and Specifications.

17.1.7 Changes to Construction Drawings and Specifications. Tenant will
immediately notify Landlord if Tenant desires to make any changes to Tenant
Improvements after Tenant has approved the Construction Drawings and
Specifications. If Landlord approves the revisions, Landlord will notify Tenant
of the anticipated additional cost and delay in completing Tenant Improvements
which would be caused by such revisions. Tenant will approve or disapprove the
increased cost and delay within two (2) Business Days after such notice. If
Tenant approves, Landlord will prepare, and Landlord and Tenant will execute, a
Change Order describing the revisions and the anticipated additional cost and
delay. Any delay relating to a request for revisions or a Change Order is a
Tenant Delay. If the Change Order causes the cost of Tenant’s Improvements to
increase, such increased costs will be paid by Tenant and Landlord may require
Tenant to prepay the added costs of the Change Order Improvements.

17.1.8 Tenant’s Representative. Tenant designates Joyce Kobilka and Justin
Shireman as the representatives of Tenant, each, acting alone, having authority
to approve the Construction Drawings and Specifications, request or approve any
Change Order, and to bind Tenant by signing such documents and all other notices
and directions to Landlord regarding Tenant Improvements.

17.1.9 Substantial Completion; Tenant Delay. Landlord will use commercially
reasonable efforts to achieve Substantial Completion of Tenant Improvements on
or before the Delivery Date, subject to Tenant Delay and Force Majeure. A Tenant
Delay automatically extends the Delivery Date for Tenant Improvements and the
Commencement Date will be accelerated by the amount of such Tenant Delay.

17.1.10 Punch List. Not later than Substantial Completion, Landlord and Tenant
will inspect the Premises and develop a Punch List. Landlord will complete (or
repair, as the case may be) the items listed on the Punch List with commercially
reasonable diligence and speed, subject to Tenant Delay and Force Majeure. If
Tenant refuses to inspect the Premises with Landlord as reasonably requested by
Landlord prior to or upon Substantial Completion, Tenant is deemed to have
accepted the Premises as delivered, subject to any Punch List items Landlord
develops and Tenant’s rights under Section 17.1.11.

17.1.11 Construction Warranty. Landlord warrants Tenant Improvements and all
components thereof against defective workmanship and materials for a period of
one (1) year after Substantial Completion, unless certain warranties extend
beyond one (1) year in which case such extended warranties to the extent

 

35

 

--------------------------------------------------------------------------------


extending beyond such one (1) year period (if Landlord so elects to have Tenant
enforce same) shall be assigned to Tenant. Landlord’s sole obligation under the
warranties in this Section 7.1.11 is to repair or replace, as necessary, any
item defective in workmanship or materials if Tenant notifies Landlord of the
defective item within such one year period. Landlord has no obligation to repair
or replace any item after such one year period expires. THE WARRANTY TERMS
PROVIDE THE SOLE AND EXCLUSIVE RIGHT AND REMEDY OF TENANT FOR INCOMPLETE OR
DEFECTIVE WORKMANSHIP OR MATERIALS OR OTHER DEFECTS IN THE PREMISES IN LIEU OF
ANY CONTRACT, TORT, WARRANTY OR OTHER RIGHTS OR CLAIMS, WHETHER EXPRESS OR
IMPLIED, THAT MIGHT OTHERWISE BE AVAILABLE UNDER APPLICABLE LAW. ALL OTHER
WARRANTIES ARE EXPRESSLY DISCLAIMED.

17.2  Security Deposit. Concurrently with Tenant’s execution of this Lease,
Tenant will deposit with Landlord the Security Deposit. If Tenant defaults with
respect to any of the terms, provisions, covenants and conditions of this Lease
beyond any applicable cure period, Landlord may use, apply or retain the whole
or any part of the Security Deposit for the payment of any Rent in default or
any other sum which Landlord expends by reason of Tenant’s default. Tenant is
not entitled to any interest on the Security Deposit. It is expressly agreed
that the Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in the case of Tenant’s default. Upon application of all or
any part of the Security Deposit, Tenant must upon demand restore the Security
Deposit to its original amount. No application of the Security Deposit by
Landlord will be deemed to have cured Tenant’s default. Tenant waives all
provisions of Law, now or hereinafter in force, which restrict the amount or
types of claim that a landlord may make upon a security deposit or imposes upon
a landlord (or its successors) any obligation with respect to the handling or
return of security deposits. The Security Deposit will be released to Tenant
within thirty (30) days of the surrender of the Premises to Landlord subject to
any deductions made by Landlord pursuant to the terms of this Lease.

ARTICLE 18

MISCELLANEOUS PROVISIONS

18.1  Notices. All Notices must be in writing and must be sent by personal
delivery, United States registered or certified mail (postage prepaid) or by an
independent overnight courier service, addressed to the addresses specified in
the Basic Terms or at such other place as either party may designate to the
other party by written notice given in accordance with this section. Notices
given by mail are deemed delivered and effective four (4) Business Days after
the party sending the Notice deposits the Notice with the United States Post
Office. Notices delivered by courier are deemed delivered and effective on the
next Business Day after the day the party delivering the Notice timely deposits
the Notice with the courier for overnight (next day) delivery.

18.2  Transfer of Landlord’s Interest. If Landlord Transfers (other than for
collateral security purposes) its ownership interest in the Premises, the
transferor is

 

36

 

--------------------------------------------------------------------------------


automatically relieved of all obligations on the part of Landlord accruing under
this Lease from and after the date of the Transfer, provided that (a) the
transferee agrees in writing to assume such obligations, and (b) the transferor
delivers or credits to the transferee any funds the transferor holds in which
Tenant has an interest (such as a security deposit). Landlord’s covenants and
obligations in this Lease bind each successive Landlord only with respect to its
respective period of ownership.

18.3  Successors. The covenants and agreements contained in this Lease bind and
inure to the benefit of Landlord, its successors and assigns, bind Tenant and
its successors and assigns and inure to the benefit of Tenant and its permitted
successors and assigns.

18.4  Captions and Interpretation. The captions of the articles and sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.

18.5  Relationship of Parties. This Lease does not create the relationship of
principal and agent, or of partnership, joint venture, or of any association or
relationship between Landlord and Tenant other than that of landlord and tenant.

18.6  Entire Agreement; Amendment. The Basic Terms and all exhibits, addenda and
schedules attached to this Lease are incorporated into this Lease as though
fully set forth in this Lease and together with this Lease contain the entire
agreement between the parties with respect to the improvement and leasing of the
Premises. All prior and contemporaneous negotiations, including, without
limitation, any letters of intent or other proposals and any drafts and related
correspondence, are terminated and superseded by this Lease. No subsequent
alteration, amendment, change or addition to this Lease (other than to the
Property Rules) is binding on Landlord or Tenant unless it is in writing and
signed by the party to be charged with performance.

18.7  Severability. If any covenant, condition, provision, term or agreement of
this Lease is, to any extent, held invalid or unenforceable, the remaining
portion thereof and all other covenants, conditions, provisions, terms and
agreements of this Lease will not be affected by such holding, and will remain
valid and in force to the fullest extent permitted by law.

18.8  Landlord’s Limited Liability. Tenant will to look solely to Landlord’s
interest in the Property and the rents and proceeds thereof for recovering any
judgment or collecting any obligation from Landlord or any other Landlord Party.
Tenant agrees that neither Landlord nor any other Landlord Party will be
personally liable for any judgment or deficiency decree. Except as otherwise
expressly provided herein, in no event shall Landlord or Tenant be liable to the
other party in contract other than for reasonably foreseeable contract damages.

 

37

 

--------------------------------------------------------------------------------


18.9  Survival. All of Tenant’s obligations under this Lease (together with
interest on payment obligations at the Maximum Rate) and all of Landlord’s
obligations under this Lease accruing prior to expiration or other termination
of this Lease survive the expiration or other termination of this Lease.
Further, all releases and indemnification, defense and hold harmless obligations
under this Lease survive the expiration or other termination of this Lease,
without limitation.

18.10  Attorneys’ Fees. If either Landlord or Tenant commences any litigation or
judicial action to determine or enforce any of the provisions of this Lease, the
prevailing party in any such litigation or judicial action is entitled to
recover all of its costs and expenses (including, but not limited to, reasonable
attorneys’ fees, costs and expenditures) from the nonprevailing party.

18.11  Brokers. Tenant represents that Tenant has dealt directly with and only
with Brokers in connection with this Lease and that insofar as Tenant knows, no
other broker negotiated or participated in negotiations of this Lease or
submitted or showed the Premises or is entitled to any commission in connection
therewith. Landlord and Tenant each represent and warrant to the other that
(except as to the fee payable by Landlord set forth below) they have not
incurred any obligation or liability, contingent or otherwise, for brokerage or
finder’s fees or agent’s commissions or other like payment in connection with
this agreement or the transaction contemplated hereby, and Tenant and Landlord
each agree to indemnify, defend and hold the other harmless against and in
respect of any such obligation and liability based in any way upon agreements,
arrangements or understandings made or claimed to have been made by the
indemnifying party with any third person except as to the commission payable by
Landlord described herein. Landlord acknowledges that it will be responsible to
pay the brokerage commission, payable to CB Richard Ellis pursuant to the terms
of the agreement dated March 27, 2007, as amended by instrument dated March 25,
2008, between Landlord and CB Richard Ellis. Landlord acknowledges that CB
Richard Ellis is responsible under such agreement to pay co-broker fees in
accordance with such agreement.

18.12  (Intentionally Omitted.)

18.13  Governing Law. This Lease is governed by, and must be interpreted under,
the internal laws of the state in which the Property is located. Any suit
arising from or relating to this Lease must be brought in the county in which
the Property is located or, if the suit is brought in federal court, in any
federal court appropriate for suits arising in such county; Landlord and Tenant
waive the right to bring suit elsewhere.

18.14  Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is
a factor.

18.15  Joint and Several Liability. All parties signing this Lease as Tenant and
any Guarantor(s) of this Lease are jointly and severally liable for performing
all of Tenant’s obligations under this Lease.

 

38

 

--------------------------------------------------------------------------------


18.16  No Accord and Satisfaction. No statement on a payment check from Tenant
or in a writing accompanying a payment check is binding on Landlord. Landlord
may, with or without notice to Tenant, negotiate such check without being bound
to the conditions of any such statement. No acceptance by Landlord of full or
partial Rent during the continuance of any breach or default by Tenant
constitutes a wavier of any such breach or default. If Tenant pays any amount
other than the actual amount due Landlord, receipt or collection of such partial
payment does not constitute an accord and satisfaction. Landlord may retain any
such partial payment, whether restrictively endorsed or otherwise, without
prejudice to Landlord’s right to collect the balance properly due. If all or any
portion of any payment is dishonored for any reason, payment will not be deemed
made until the entire amount due is actually collected by Landlord. The
foregoing provisions apply in kind to the receipt or collection of any amount by
a lock box agent or other person on Landlord’s behalf.

18.17  Tenant’s Authority. If Tenant is an entity, Tenant will, within 10 days
after Landlord’s written request, deliver to Landlord evidence of Tenant’s
authority to enter into this Lease in the form of an opinion of Tenant’s counsel
or a certified resolution of its board of directors. Tenant and each individual
signing this Lease on behalf of Tenant represents and warrants that they are
duly authorized to sign on behalf of and to bind Tenant and that this Lease is a
duly authorized, binding and enforceable obligation of Tenant.

18.18  Force Majeure. If a party is delayed or prevented from performing any
obligation under this Lease (excluding, however, the payment of money) by reason
of Force Majeure, such party’s performance of such obligation will be excused
for a period equal to the period of delay actually caused by the Force Majeure
event. In order to avail itself of this Section 18.18, the party asserting Force
Majeure as to construction of the Tenant’s Improvements shall provide written
notice to the other party within ten (10) business days after the party becomes
aware of the applicable Force Majeure and forms a belief that a delay is more
likely to occur than not.

18.19  Management. Property Manager is authorized to manage the Property.
Landlord appointed Property Manager to act as Landlord’s agent for leasing,
managing and operating the Property. The Property Manager then serving is
authorized to accept service of process and to receive and give notices and
demands on Landlord’s behalf.

18.20  Financial Statements. Tenant will, prior to Tenant’s execution of this
Lease and within 10 days after Landlord’s request at any time during the Term,
deliver to Landlord complete, accurate and up-to-date financial statements with
respect to Tenant and any Guarantor(s) or other parties obligated upon this
Lease, which financial statements must be (a) prepared according to generally
accepted accounting principles consistently applied, and (b) certified by an
independent certified public accountant or by Tenant’s (or Guarantor’s, as the
case may be) chief financial officer that the same are a true, complete and
correct statement of Tenant’s (or Guarantor’s) financial condition as of the
date of such financial statements. Tenant shall not be required to supply such
financial statements to the extent same are available to the public and Tenant
is a “Reporting Company” under SEC rules and regulations. If non-public

 

39

 

--------------------------------------------------------------------------------


financial statements are provided, Landlord will use reasonable effort to keep
same “confidential” in the same manner as it uses to protect its other
confidential information. Such information may be disclosed to prospective
purchasers and lenders and prospective lenders so long as the recipients agree
to similar confidentiality restrictions.

18.21  Quiet Enjoyment. Landlord covenants and agrees that Tenant will quietly
hold, occupy and enjoy the Premises during the Term, subject to the terms and
conditions of this Lease free from molestation or hindrance by Landlord or any
person claiming by, through or under Landlord, if Tenant pays all Rent as and
when due and keeps, observes and fully satisfies all other covenants,
obligations and agreements of Tenant under this Lease.

18.22  No Recording. Tenant will not record this Lease or any memorandum of this
Lease.

18.23  Outside Storage Prohibited. No storage by Tenant of trash or rubbish or
trash containers or dumpsters shall be permitted outside the Premises except in
the enclosed or screened area constructed by Landlord immediately outside the
Premises as part of the Tenant’s Improvements.

18.24  Construction of Lease and Terms. The terms and provisions of this Lease
represent the results of negotiations between Landlord and Tenant, each of which
are sophisticated parties and each of which has been represented or been given
the opportunity to be represented by counsel of its own choosing, and neither of
which has acted under any duress or compulsion, whether legal, economic or
otherwise. Consequently, the terms and provisions of this Lease must be
interpreted and construed in accordance with their usual and customary meanings,
and Landlord and Tenant each waive the application of any rule of law that
ambiguous or conflicting terms or provisions contained in this Lease are to be
interpreted or construed against the party who prepared the executed Lease or
any earlier draft of the same. Landlord’s submission of this instrument to
Tenant for examination or signature by Tenant does not constitute a reservation
of or an option to lease and is not effective as a lease or otherwise until
Landlord and Tenant both execute and deliver this Lease. The parties agree that,
regardless of which party provided the initial form of this Lease, drafted or
modified one or more provisions of this Lease, or compiled, printed or copied
this Lease, this Lease is to be construed solely as an offer from Tenant to
lease the Premises, executed by Tenant and delivered to Landlord for acceptance
on the terms set forth in this Lease, which acceptance and the existence of a
binding agreement between Tenant and Landlord may then be evidenced only by
Landlord’s execution of this Lease and delivery of the fully-executed Lease to
Tenant. Once so delivered by Landlord, this Lease shall be deemed effective as
of the Effective Date.

18.25  Exhibits. The following Exhibits are made a part hereof, with the same
force and effect as if specifically set forth herein:

 

EXHIBIT “A”

Definitions

 

EXHIBIT “B”

Legal Description of the Land

 

40

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

Floor Plan

 

EXHIBIT “D”

Commencement Date Memorandum

 

EXHIBIT “E”

Property Rules

 

EXHIBIT “F”

Tenant Sign Criteria

 

EXHIBIT “G”

Parking Areas

 

EXHIBIT “H”

List of Plans and Specifications for the Tenant’s Improvements

 

EXHIBIT “I”

Monument Sign Drawing

 

EXHIBIT “J”

Form Subordination, Non-Disturbance and Attornment Agreement

 

ARTICLE 19

SIGNAGE

 

19.1    Provided Tenant receives all necessary governmental and
quasi-governmental approvals therefor, Landlord shall allow Tenant to erect a
sign on the exterior of the Building. Such sign shall be Tenant’s “name”, shall
be subordinate in size to Landlord’s building designation sign and shall be
subject to the reasonable approval of Landlord as to location, size, graphics,
color(s), and style pursuant to Landlord’s Tenant Sign Criteria, a copy of which
is attached hereto as Exhibit F and made a part hereof. Tenant shall pay all
costs of installation and maintenance of such sign and shall keep such sign in
good condition, order and repair at its sole cost and expense, shall remove such
sign prior to termination of the term of this Lease and shall repair and restore
any damage to the Building caused by such installation and/or removal. Any such
sign shall be subject to the terms of any restrictive covenants recorded in
connection with the Property and all applicable laws, ordinances and
regulations. Tenant shall also be allowed to place a sign face on the top panel
of each side of the monument sign located on the Land as shown on the drawing
attached hereto as Exhibit “I”. Tenant shall pay all costs of such sign face and
shall remove same prior to termination of this Lease. No sign face shall be
placed until Landlord’s written approval (as to size, location, graphics and
placement) is first obtained. Such approval shall not unreasonably be withheld.

ARTICLE 20

PARKING RIGHTS

20.1    Tenant shall have the right in common with other tenants to have the use
for its employees and invitees of 110 unreserved parking spaces in the common
parking facilities (exclusive of “handicapped” stalls which shall be open for
all those legally permitted to use same) at the Building, such unreserved spaces
to be used in common with the other tenants in the Building and 10 reserved
parking spaces. At least 41 of the 110 unreserved spaces shall be in the paved
truck court area as depicted on Exhibit G attached hereto. Tenant shall not
utilize more than 69 of the unreserved spaces in the main building parking area
(other than the truck court area). Landlord reserves the right to designate
areas of the appurtenant common parking facilities where Tenant, its agents,
employees and invitees shall park and may exclude Tenant, its agents,

 

41

 

--------------------------------------------------------------------------------


employees and invitees from parking in other areas as designated by Landlord;
provided, however, Landlord shall not be liable to Tenant for the failure of any
tenant, its invitees, employees, agents and customers to abide by Landlord’s
designations or restrictions. Landlord shall have the right to designate and
Tenant shall thereupon have the right to use 110 designated unreserved parking
spaces as the exclusive parking spaces to be used by Tenant, its agents and
employees. Except as expressly provided herein, Landlord’s designations shall be
equitable as between tenants. Tenant, its agents, employees and invitees shall
not use more (in absolute numbers) of the common parking facilities at the
Building than Tenant could use if Landlord made the designations permitted
herein. Notwithstanding anything contained in this Lease to the contrary, all
costs and expenses of such special parking control, signs in connection
therewith, and costs of any enforcement shall be a part of Operating Expenses.
Tenant shall pay all reasonable costs and expenses in connection with signs or
traffic control devices for Tenant’s exclusively designated parking area, if
any. Tenant’s 10 reserved parking spaces shall be located as shown on Exhibit G
attached hereto. No overnight parking shall be allowed.

Notwithstanding the above, Landlord shall have the right to designate up to 15
stalls for the exclusive use of other tenants in reasonably close proximity to
the premises of such other tenants.

 

ARTICLE 21

OPTION TO EXTEND

 

21.1    Tenant shall have the right, to be exercised as hereinafter provided, to
extend the term of this Lease for two (2) periods of five (5) years each on the
following terms and conditions and subject to the limitations hereinafter set
forth, each such five (5) year renewal period being in this Lease sometimes
referred to as a “Renewal Term.”

(a)

That at the time hereinafter set forth for the exercise of the applicable
extension option, this Lease shall be in full force and effect and there shall
be no pending Event of Default with respect to Tenant as of the date of the
exercise of the option, but Landlord shall have the right, at its sole
discretion, to waive the non-default conditions herein.

 

(b)

That the Renewal Term shall be upon the same terms, covenants and conditions as
in this Lease provided; provided, however, the annual Base Rent for the
applicable Renewal Term shall be 95% of the fair market Base Rent rate (taking
into account market concessions and financial credit of the Tenant) for such
space on the date such Renewal Term shall commence in relation to comparable (in
quality and location) space located in the Minneapolis – St. Paul metropolitan
area. The fair market Base Rent for the Premises shall be determined as of the
date eight (8) months prior to commencement of the Renewal Term. Provided Tenant
has properly elected to renew the term of this Lease, and if Landlord and Tenant
fail to agree to least seven (7) months prior to commencement of the

 

42

 

--------------------------------------------------------------------------------


Renewal Term upon the fair market Base Rent of the Premises, the amount of the
fair market Base Rent of the Premises shall be determined by arbitration in
accordance with the provisions of Article 22 hereof. For purposes hereof, “Fair
Market Base Rent” shall mean the net annual Base Rent as of the commencement of
the Renewal Term that a willing tenant would pay and a willing landlord would
accept, in arm’s length bona fide negotiations for the Premises for use in its
as-is condition for the Renewal Term. The rental rate shall not be reduced for
the cost to Landlord of commissions or the cost to competing landlords of
commissions or costs of fitting up other space to be comparable to the tenant
improvements in the Premises. Further, concessions granted by other landlords
solely for moving expenses shall not be a reduction from the rental rate.

 

(c)

That Tenant shall exercise its rights to extend the term of this Lease for each
Renewal Term by notifying Lessor, in writing, of its election to exercise the
right to renew and extend the term of this Lease no sooner than the date 12
months, prior to commencement of the applicable Renewal Term and no later than
the date nine (9) months prior to the commencement of the applicable Renewal
Term. The Tenant’s right to extend the term for the second Renewal Term shall
terminate if the Tenant does not properly and timely exercise right to extend
the term for the first Renewal Term.

 

(d)

Landlord shall have no obligations to provide alterations or improvements or any
improvement allowances or to amortize any costs in rent during any Renewal Term.

 

ARTICLE 22

ARBITRATION

22.1    Any disagreement, dispute or determination required by or arising under
the provisions of Article 21 of this Lease requiring arbitration shall be
carried on and concluded in accordance with the provisions of paragraphs (a) and
(b) hereof.

(a)

In each case where it shall become necessary to resort to arbitration, and the
subject of the arbitration is to determine fair market Base Rent, all
arbitrators appointed by or on behalf of either party or appointed pursuant to
the provisions hereof shall be MAI members of the American Institute of Real
Estate Appraisers with not less than ten (10) years of experience in the
appraisal of improved commercial and industrial real estate in the
Minneapolis-St. Paul metropolitan area and be devoting substantially all of
their time to professional appraisal work at the time of appointment and be in
all respects impartial and disinterested.

(b)

The party desiring such arbitration shall give written notice to that effect to
the other party, specifying in such notice the name, address and professional
qualifications of the person designated to act as arbitrator on its behalf.
Within twenty (20) days after service of such notice, the other party shall give
written notice to the party desiring such arbitration specifying the name,
address and professional qualifications of the person designated to act as
arbitrator on its

 

43

 

--------------------------------------------------------------------------------


behalf. If the two (2) arbitrators so selected cannot agree within fifteen (15)
days after the appointment of the second arbitrator, the two (2) arbitrators
shall, within ten (10) days thereafter, select a third arbitrator. The decision
of the arbitrators so chosen shall be given within a period of thirty (30) days
after the appointment of such third arbitrator. Each party shall pay the fees
and expenses of the arbitrator appointed by or on behalf of such party and the
fees and expenses of the third arbitrator shall be borne equally by both
parties. If the party receiving a request for arbitration fails to appoint its
arbitrator within the time above specified, or if the two (2) arbitrators so
selected cannot agree on the selection of the third arbitrator within the time
above specified, then either party, on behalf of both parties, may request such
appointment of such second or third arbitrator, as the case may be, by
application to any Judge of the District Court of the County of Hennepin, State
of Minnesota, upon ten (10) days prior written notice to the other party of such
intent. The arbitrators so selected shall have all rights and powers conferred
on them by the Uniform Arbitration Act of the state in which the Premises are
situated, and except as otherwise provided for herein, the arbitration
proceedings shall be carried on and governed by such Act. Upon an established
date at an established time, all three (3) arbitrators shall simultaneously
submit their determinations as to fair market Base Rent, such determinations to
be submitted in sealed envelopes and to be opened jointly by Landlord and
Tenant. The fair market Base Rent for the applicable Renewal Term shall be
determined by averaging the two (2) arbitrators’ fair market Base Rent
determinations which are closest in amount to each other (or if one appraisal is
less than one of the other appraisals and more than the other appraisal by the
same amount, all three appraisals shall be averaged).

ARTICLE 23

RIGHT OF FIRST OFFER

23.1    In the event Landlord desires during the initial Term of this Lease to
enter into a lease with any third party for any space in the Building if such
space to be leased to such third party is within the 10,000 square feet of space
contiguous to the Premises, Landlord shall deliver to Tenant written notice
thereof. If after receipt of such notice, Tenant desires to lease approximately
10,000 square feet of space adjacent to the Premises (the “First Offer Space”),
it shall be leased in its then current “as is” condition but with the obligation
of Landlord to provide a per square foot allowance for tenant improvements equal
to $20.00 per square foot multiplied by a fraction, the numerator of which is
the number of months remaining in the initial term after the Effective Date
(hereafter defined) and the denominator is 87. All improvements to such space
shall be Tenant’s responsibility and shall be subject to the provisions of
Article 8. The allowance shall be paid out only after substantial completion of
the improvements and issuance of a certificate of occupancy. The annual Base
Rent for the balance of the initial term for such First Offer Space shall be at
the annual Base Rent rate(s) provided herein for the initially demised Premises.
Tenant shall have five (5) Business Days from its receipt of Landlord’s notice
in which to notify Landlord, in writing, of Tenant’s election to lease the First
Offer Space In the event Tenant gives such notice to Landlord, then the First
Offer Space shall be added to the Premises upon the effective date specified in
Landlord’s

 

44

 

--------------------------------------------------------------------------------


notice (the “Effective Date”); and upon Landlord’s receipt of Tenant’s notice,
Landlord shall prepare, and Landlord and Tenant shall execute, within twenty
(20) days thereafter, an amendment to this Lease evidencing such addition of the
First Offer Space, subject to all other terms and conditions of this Lease. In
the event Tenant fails to give such notice to Landlord within said five (5)
Business Day period, or fails to execute said amendment to this Lease within
twenty (20) days after the same has been received by Tenant from Landlord, then
Landlord may thereafter lease the First Offer Space to any third party and all
rights of Tenant under this Article 23 shall be deemed terminated and of no
further force and effect.

ARTICLE 24

TENANT’S EQUIPMENT

24.1    Tenant agrees that it will operate all of its equipment in the Premises
in a manner which will reduce noise, vibration and odor in order to prevent it
being a nuisance, and to avoid interfering with the rights of other tenants in
the Building to quiet enjoyment.

 

Landlord and Tenant have each caused this Lease to be executed and delivered by
their duly authorized representatives.

Effective Date:

 

LANDLORD:

OPUS NORTHWEST, L.L.C.,
a Delaware limited liability company

 

 

 

 

March 27, 2008

 

 

 

(to be completed by Landlord)

 

 

 

 

 

By:

/s/ Brad J. Osmundson

 

 

Name:

Brad J. Osmundson

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

TENANT:
INSIGNIA SYSTEMS, INC.
a Minnesota corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin W. Shireman

 

 

Name:

Justin W. Shireman

 

 

Title:

VP Finance, Treasurer and CFO

 

 

 

45


--------------------------------------------------------------------------------